UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund ® Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have beenlower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager Bob, what was the investment environment like during the six months ended April30, 2016? A high degree of uncertainty elevated market volatility during the six-month period. Concerns about diverging monetary policy across global central banks, falling commodity prices, and multiple global macroeconomic headwinds generated choppy market performance. In November, global equity markets generated mixed results. U.S. stocks finished slightly positive, while non-U.S. developed and emerging-market equities finished in negative territory. A significant decline in oil prices, however, continued to dampen global market returns, as energy-related stocks struggled. In mid-December, after much anticipation, the U.S. Federal Reserve hiked short-term interest rates by 25 basis points to 0.25% in response to continued economic resilience. As a result, credit-sensitive indexes struggled, while U.S. rate-sensitive fixed income generated slightly negative returns. In the opening days of 2016, equities sold off dramatically amid renewed fears about the pace of growth across global markets, uncertainty about future Fed action, and ongoing concerns about still-low energy prices. Market turbulence bottomed on February11, after which incremental improvements This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/16. See pages 3, 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. Absolute Return 700 Fund 5 across a broad range of global issues helped stocks and credit-sensitive bonds stage a broad-based rally through the end of March. Moreover, the rally was helped when Fed policymakers revealed they were dialing back their 2016 interest-rate-hike forecast to two hikes from four, moving closer to market expectations. Energy prices began to recover, Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. 6 Absolute Return 700 Fund and equities started to rebound as well. Continued easing of monetary policy in the eurozone and Japan also contributed to the rally, as did evidence of solid job growth and stable income growth in the United States. Fixed-income markets were somewhat choppy, but by period-end both interest-rate-sensitive and credit-sensitive bonds had produced positive results. In the final weeks of the six-month period, a variety of headwinds converged to slow the market’s advance. Weak first-quarter GDP growth, a slowdown in consumer spending, tepid first-quarter earnings, and a pause in the pace of jobs growth led the stock market to lose some of its momentum in April. For the period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 0.43%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], underperformed, returning –3.07% for the period. Emerging-market stocks slipped –0.13%, as measured by the MSCI Emerging This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 7 Markets Index [ND]. On the fixed-income side, the Barclays U.S. Aggregate Bond Index returned 2.82% for the period, while the JPMorgan Developed High Yield Index was up 1.56%. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 700 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 7% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. The trends may involve either positive or negative market movements. Non-directional strategies seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views of the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. How did directional strategies influence the fund’s performance during the six-month reporting period? The fund’s exposure to interest-rate risk was a significant positive contributor to fund performance overall. Within interest-rate risk, the positioning in U.S. 10-year Treasury swaps —derivative instruments that provide interest-rate exposure to the asset class —was the biggest driver of returns. In the fourth quarter of 2015, we had exposure to corporate credit risk. We felt spreads at then-current levels more than compensated This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Absolute Return 700 Fund investors for the underlying risk of corporate default. Within the fund, we can use high-yield credit default swaps —derivative instruments designed to provide exposure to movements in credit spreads. These credit exposures, however, hurt the portfolio through the end of 2015, but finished slightly positive over the second half of the period. Positioning in directional inflation risk detracted for the period, although we have had minimal exposure here. How did the fund’s non - directional strategies perform during the period? Non-directional strategies overall detracted from fund performance for the period, although some strategies did add value. Commodity alpha strategies —proprietary strategies that seek to add value outside of broad commodity market performance —were positive contributors over the reporting period. Within our equity selection alpha strategies, a forensic accounting trade that identifies companies using aggressive accounting practices and shorts them relative to an index, added value. A quantitatively driven sector-selection strategy also finished positive for the period. This stock strategy allowed us to target specific sectors of equity markets and establish either long or short positions. Which strategies didn’t work as well during the period? There were a few strategies that did not work well over the period. Equity selection alpha strategies were the biggest detractor. Quantitatively driven selection strategies —stock screens that allow us to establish either short or long positions in specific stock markets — in the United States and emerging markets were both notable detractors. Our concentrated international alpha strategy, which quantitatively identifies long/short opportunities across five developed markets, was another underperformer. Another ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 700 Fund 9 strategy that underperformed was in a fixed-income selection alpha trade that focuses on securitized credit, primarily mortgages. What is your outlook for the investment environment as we head into the summer months? Looking forward, we continue to expect lower asset class returns and heightened volatility. We believe the global macroeconomic headwinds that we have faced in the recent past are likely to remain with us through the remainder of the year. Global economic growth has remained slow, with economic regions outside the United States continuing to rely on accommodative monetary policy for support. While the Fed has begun to normalize interest rates, it has indicated it will do so in a measured way so as not to derail the U.S. economy’s modest growth trajectory. For those reasons, we believe the investment environment going forward is likely to remain volatile, and it is our expectation that this volatility will continue to offer investment opportunities. As we look at the equity space, we believe there is some reason for optimism given the Fed’s measured stance on monetary policy. However, we recognize that the rally in equities is now in its seventh year, which could put valuation pressure on that asset class. As those and other factors play out, we expect to take advantage of tactical opportunities by selectively adding to holdings on market pullbacks, for example, and taking profits on rallies. In the high-yield bond space, we are somewhat wary of tighter credit conditions both in the United States and overseas, and we maintain a neutral positioning in this space for the time being. We continue to hold positions in rate-sensitive fixed income, in part because we believe the asset class tends to be negatively correlated with the performance of risk assets, such as equities and high-yield bonds, which can help improve the portfolio’s diversification. Additionally, we believe that yield-starved global investors may continue to seek out rate-sensitive fixed-income opportunities. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are: James A. Fetch; Robert J. Schoen; and Jason R. Vaillancourt, CFA. 10 Absolute Return 700 Fund IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. Absolute Return 700 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 39.95% 31.90% 32.31% 32.31% 32.36% 32.36% 34.49% 29.78% 36.92% 42.71% 42.30% Annual average 4.68 3.84 3.88 3.88 3.89 3.89 4.11 3.61 4.37 4.96 4.92 5 years 11.11 4.73 7.04 5.22 6.97 6.97 8.40 4.61 9.67 12.87 12.55 Annual average 2.13 0.93 1.37 1.02 1.36 1.36 1.63 0.90 1.86 2.45 2.39 3 years 4.35 –1.65 2.02 –0.66 1.93 1.93 2.80 –0.79 3.53 5.36 5.10 Annual average 1.43 –0.55 0.67 –0.22 0.64 0.64 0.93 –0.27 1.16 1.76 1.67 1 year –4.52 –10.01 –5.28 –9.68 –5.34 –6.21 –5.01 –8.33 –4.85 –4.29 –4.29 6 months –4.60 –10.08 –4.89 –9.31 –5.02 –5.91 –4.85 –8.18 –4.77 –4.44 –4.44 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Absolute Return 700 Fund Comparative index returns For periods ended 4/30/16 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 1.15% 37.32% 180.31% Annual average 0.16 4.41 15.05 5 years 0.56 19.32 68.63 Annual average 0.11 3.60 11.02 3 years 0.34 7.02 37.71 Annual average 0.11 2.29 11.26 1 year 0.19 2.72 1.21 6 months 0.15 2.82 0.43 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.806 $0.715 $0.729 $0.755 $0.771 $0.842 $0.834 Capital gains Long-term gains 0.121 0.121 0.121 0.121 0.121 0.121 0.121 Short-term gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $12.45 $13.21 $12.16 $12.16 $12.25 $12.69 $12.31 $12.51 $12.47 4/30/16 10.96 11.63 10.74 10.71 10.79 11.18 10.84 11.00 10.97 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Absolute Return 700 Fund 13 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 39.82% 31.78% 32.19% 32.19% 32.36% 32.36% 34.36% 29.66% 36.92% 42.58% 42.17% Annual average 4.72 3.87 3.91 3.91 3.93 3.93 4.15 3.64 4.42 5.00 4.96 5 years 13.29 6.77 9.05 7.21 9.09 9.09 10.44 6.58 11.93 15.08 14.75 Annual average 2.53 1.32 1.75 1.40 1.75 1.75 2.01 1.28 2.28 2.85 2.79 3 years 4.51 –1.50 2.18 –0.51 2.18 2.18 2.96 –0.64 3.79 5.53 5.34 Annual average 1.48 –0.50 0.72 –0.17 0.72 0.72 0.98 –0.21 1.25 1.81 1.75 1 year –5.06 –10.52 –5.83 –10.20 –5.80 –6.67 –5.63 –8.94 –5.31 –4.76 –4.83 6 months –2.17 –7.79 –2.58 –7.10 –2.54 –3.44 –2.47 –5.89 –2.31 –2.02 –2.01 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 1.27% 2.02% 2.02% 1.77% 1.52% 0.94% 1.02% Annualized expense ratio for the six-month period ended 4/30/16* 1.19% 1.94% 1.94% 1.69% 1.44% 0.86% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.15% from annualizing the performance fee adjustment for the six months ended 4/30/16. 14 Absolute Return 700 Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.78 $9.41 $9.40 $8.20 $6.99 $4.18 $4.57 Ending value (after expenses) $954.00 $951.10 $949.80 $951.50 $952.30 $955.60 $955.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.97 $9.72 $9.72 $8.47 $7.22 $4.32 $4.72 Ending value (after expenses) $1,018.95 $1,015.22 $1,015.22 $1,016.46 $1,017.70 $1,020.59 $1,020.19 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Absolute Return 700 Fund15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Absolute Return 700 Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. You cannot invest directly in an index. MSCI EAFE Index (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. You cannot invest directly in an index. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 700 Fund 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Absolute Return 700 Fund The fund’s portfolio 4/30/16 (Unaudited) COMMON STOCKS (35.5%)* Shares Value Basic materials (1.5%) Bemis Co., Inc. 13,200 $662,376 Braskem SA Class A (Preference) (Brazil) 383,900 2,740,349 China Lesso Group Holdings, Ltd. (China) 2,194,000 1,205,132 China Railway Construction Corp., Ltd. (China) 2,155,000 2,711,972 Graphic Packaging Holding Co. 69,000 916,320 Hyosung Corp. (South Korea) 24,428 2,616,183 IRPC PCL (Thailand) 7,946,100 1,160,181 Lee & Man Paper Manufacturing, Ltd. (China) 465,000 303,539 Petronas Chemicals Group Bhd (Malaysia) 488,200 838,616 PTT Global Chemical PCL (Thailand) 1,729,800 3,095,119 Sappi, Ltd. (South Africa) † 144,748 627,734 Sherwin-Williams Co. (The) 3,800 1,091,778 Siam Cement PCL (The) (Thailand) 62,450 874,969 Sonoco Products Co. 11,600 543,924 Capital goods (2.0%) Allison Transmission Holdings, Inc. 55,000 1,584,550 AptarGroup, Inc. 5,800 440,800 Avery Dennison Corp. 26,500 1,924,165 Boeing Co. (The) 23,200 3,127,360 BWX Technologies, Inc. 15,500 517,545 China Railway Group, Ltd. (China) 368,000 287,765 Crown Holdings, Inc. † 14,100 746,736 General Dynamics Corp. 34,700 4,876,044 Honeywell International, Inc. 1,700 194,259 Lockheed Martin Corp. 1,600 371,808 Northrop Grumman Corp. 24,100 4,970,866 Raytheon Co. 37,300 4,712,855 Waste Management, Inc. 61,200 3,597,948 Communication services (3.2%) AT&T, Inc. 63,100 2,449,542 China Mobile, Ltd. (China) 571,500 6,500,460 DISH Network Corp. Class A † 396,800 19,558,272 Globe Telecom, Inc. (Philippines) 17,745 829,954 Juniper Networks, Inc. 129,900 3,039,660 MTN Group, Ltd. (South Africa) 215,706 2,275,571 Telkom SA SOC, Ltd. (South Africa) 437,959 1,752,115 Verizon Communications, Inc. 121,717 6,200,264 Consumer cyclicals (4.5%) Alfa SAB de CV (Mexico) 445,483 837,903 Automatic Data Processing, Inc. 57,600 5,094,144 AutoZone, Inc. † 5,400 4,132,242 Belle International Holdings, Ltd. (China) 1,224,000 745,007 China Dongxiang Group Co., Ltd. (China) 2,738,000 563,887 Clorox Co. (The) 2,900 363,167 Copart, Inc. † 13,200 565,488 Absolute Return 700 Fund 19 COMMON STOCKS (35.5%)* cont. Shares Value Consumer cyclicals cont. Dolby Laboratories, Inc. Class A 7,100 $338,031 Dollar General Corp. 60,700 4,971,937 Ecolab, Inc. 6,200 712,876 Gartner, Inc. † 9,500 828,115 Hankook Tire Co., Ltd. (South Korea) 7,015 326,779 Home Depot, Inc. (The) 5,400 723,006 Hyatt Hotels Corp. Class A † 10,600 507,528 Imperial Holdings, Ltd. (South Africa) 28,849 304,054 John Wiley & Sons, Inc. Class A 6,000 297,540 Kia Motors Corp. (South Korea) 73,296 3,073,642 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 1,188,369 2,825,067 KOC Holding AS (Turkey) 96,752 505,179 Liberty Braves Group Class A † 2,080 32,531 Liberty Media Group Class A † 5,200 95,160 Liberty SiriusXM Group Class A † 20,800 681,616 MSG Networks, Inc. Class A † 15,700 268,313 News Corp. Class B 17,400 225,504 NIKE, Inc. Class B 88,700 5,227,978 O’Reilly Automotive, Inc. † 10,100 2,653,068 Omnicom Group, Inc. 2,072 171,914 Scotts Miracle-Gro Co. (The) Class A 5,900 417,602 ServiceMaster Global Holdings, Inc. † 26,600 1,019,312 Sirius XM Holdings, Inc. † 652,700 2,578,165 Smiles SA (Brazil) 140,156 1,626,001 Target Corp. 66,000 5,247,000 Teco Electric and Machinery Co., Ltd. (Taiwan) 921,000 726,135 Thomson Reuters Corp. (Canada) 26,100 1,073,493 Top Glove Corp. Bhd (Malaysia) 674,800 856,639 Truworths International, Ltd. (South Africa) 318,523 2,381,515 Twenty-First Century Fox, Inc. 105,400 3,174,648 Vantiv, Inc. Class A † 48,100 2,623,374 Visteon Corp. 13,500 1,075,545 Wal-Mart Stores, Inc. 3,200 213,984 World Fuel Services Corp. 9,500 443,935 Consumer staples (3.7%) Altria Group, Inc. 97,531 6,116,169 Arca Continental SAB de CV (Mexico) 266,323 1,837,132 Colgate-Palmolive Co. 54,600 3,872,232 Constellation Brands, Inc. Class A 30,000 4,681,800 Grape King Bio, Ltd. (Taiwan) 91,000 547,124 Gruma SAB de CV Class B (Mexico) 194,488 2,834,914 Hormel Foods Corp. 45,400 1,750,170 JBS SA (Brazil) 837,451 2,201,223 Kroger Co. (The) 117,300 4,151,247 KT&G Corp. (South Korea) 34,493 3,721,905 LG Household & Health Care, Ltd. (South Korea) 3,540 3,118,801 Match Group, Inc. † 23,600 269,040 20 Absolute Return 700 Fund COMMON STOCKS (35.5%)* cont. Shares Value Consumer staples cont. McDonald’s Corp. 47,968 $6,067,472 PepsiCo, Inc. 43,000 4,427,280 Sao Martinho SA (Brazil) 44,401 577,468 Sysco Corp. 65,100 2,999,157 Energy (2.0%) Bangchak Petroleum PCL (The) (Thailand) 1,841,800 1,634,578 California Resources Corp. 3,623 7,971 Ecopetrol SA ADR (Colombia) 61,371 610,028 Exxon Mobil Corp. 106,731 9,435,020 Formosa Petrochemical Corp. (Taiwan) 985,000 2,794,879 Frank’s International NV (Netherlands) 12,400 206,460 Occidental Petroleum Corp. 38,100 2,920,365 Schlumberger, Ltd. 51,700 4,153,578 SK Innovation Co., Ltd. (South Korea) 6,743 909,097 Thai Oil PCL (Thailand) 1,021,400 1,929,928 Tupras Turkiye Petrol Rafinerileri AS (Turkey) 55,758 1,470,262 Vantage Drilling International (Units) (Cayman Islands) † 1,527 145,065 Financials (7.5%) Agricultural Bank of China, Ltd. (China) 8,105,000 2,923,667 Allied World Assurance Co. Holdings AG 27,000 960,660 American Capital Agency Corp. R 146,700 2,694,879 American Financial Group, Inc. 9,600 663,456 Annaly Capital Management, Inc. R 59,100 615,822 Aspen Insurance Holdings, Ltd. 11,600 537,660 Assurant, Inc. 4,600 389,022 AvalonBay Communities, Inc. R 18,500 3,270,615 Banco Bradesco SA ADR (Brazil) 277,835 2,075,425 Bank Negara Indonesia Persero Tbk PT (Indonesia) 4,967,700 1,723,344 Bank of Communications Co., Ltd. (China) 4,208,000 2,648,891 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 3,922,600 3,070,777 Broadridge Financial Solutions, Inc. 15,500 927,520 BS Financial Group, Inc. (South Korea) 109,851 889,272 Capital One Financial Corp. 71,000 5,139,690 Care Capital Properties, Inc. R 13,900 370,713 Cathay Financial Holding Co., Ltd. (Taiwan) 1,188,000 1,326,193 Chimera Investment Corp. R 58,100 825,020 China Cinda Asset Management Co., Ltd. (China) 6,485,000 2,115,411 China Construction Bank Corp. (China) 4,196,000 2,673,277 China Galaxy Securities Co., Ltd. (China) 1,965,000 1,703,811 Chongqing Rural Commercial Bank Co., Ltd. (China) 4,408,000 2,310,957 CoreLogic, Inc. † 12,800 454,144 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) † 1,243,289 868,203 Discover Financial Services 8,500 478,295 Dubai Islamic Bank PJSC (United Arab Emirates) 540,122 858,477 Endurance Specialty Holdings, Ltd. 7,800 499,044 Equity Commonwealth † R 15,900 443,769 Everest Re Group, Ltd. 4,986 921,911 Absolute Return 700 Fund 21 COMMON STOCKS (35.5%)* cont. Shares Value Financials cont. Four Corners Property Trust, Inc. R 20,900 $370,975 Guangzhou R&F Properties Co., Ltd. (China) 1,798,000 2,505,679 Hanover Insurance Group, Inc. (The) 1,800 154,368 Highwealth Construction Corp. (Taiwan) 845,000 1,267,681 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 63,556 1,768,298 Industrial & Commercial Bank of China, Ltd. (China) 3,517,000 1,889,689 Industrial Bank of Korea (South Korea) 263,792 2,795,294 Liberty Holdings, Ltd. (South Africa) 234,727 2,304,953 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 496,048 689,090 MFA Financial, Inc. R 76,600 529,306 Moscow Exchange MICEXRTS OAO (Russia) 1,938,131 3,060,799 People’s Insurance Co. Group of China, Ltd. (China) 6,984,000 2,791,612 PNC Financial Services Group, Inc. (The) 45,500 3,993,990 Popular, Inc. (Puerto Rico) 18,500 549,820 ProAssurance Corp. 7,600 362,748 Public Storage R 5,200 1,273,012 Reinsurance Group of America, Inc. 6,200 590,364 RenaissanceRe Holdings, Ltd. 7,554 837,814 Sberbank of Russia PJSC ADR (Russia) 551,486 4,427,493 Shinhan Financial Group Co., Ltd. (South Korea) 26,836 980,107 SLM Corp. † 118,300 800,891 Starwood Property Trust, Inc. R 64,300 1,244,848 Synchrony Financial † 155,300 4,747,521 TCF Financial Corp. 31,500 429,660 Two Harbors Investment Corp. R 76,900 602,127 U.S. Bancorp 44,200 1,886,898 Validus Holdings, Ltd. 16,500 760,485 Voya Financial, Inc. 50,700 1,646,229 Wells Fargo & Co. 145,580 7,276,088 XL Group PLC 83,300 2,726,409 Health care (3.3%) AmerisourceBergen Corp. 45,700 3,889,070 BioRad Laboratories, Inc. Class A † 3,200 453,920 Cardinal Health, Inc. 43,528 3,415,207 Charles River Laboratories International, Inc. † 4,800 380,496 DaVita HealthCare Partners, Inc. † 29,700 2,194,830 Johnson & Johnson 79,585 8,919,887 McKesson Corp. 24,900 4,178,718 MEDNAX, Inc. † 10,800 769,932 Merck & Co., Inc. 43,627 2,392,505 PerkinElmer, Inc. 18,800 947,896 Pfizer, Inc. 204,600 6,692,466 Richter Gedeon Nyrt (Hungary) 144,823 2,878,239 Thermo Fisher Scientific, Inc. 35,500 5,120,875 Waters Corp. † 9,100 1,184,456 22 Absolute Return 700 Fund COMMON STOCKS (35.5%)* cont. Shares Value Technology (5.2%) Accenture PLC Class A 41,400 $4,674,888 Amdocs, Ltd. 21,000 1,187,340 Apple, Inc. 40,505 3,796,939 Brocade Communications Systems, Inc. 88,500 850,485 Cisco Systems, Inc. 243,100 6,682,819 Computer Sciences Corp. 17,300 573,149 CSRA, Inc. 19,600 508,816 DST Systems, Inc. 18,200 2,196,376 eBay, Inc. † 174,300 4,258,149 Everlight Electronics Co., Ltd. (Taiwan) 532,000 744,321 Fidelity National Information Services, Inc. 17,700 1,164,660 Fiserv, Inc. † 28,400 2,775,248 Genpact, Ltd. † 20,200 563,378 Gentex Corp. 12,500 200,500 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,854,000 4,389,479 Ingram Micro, Inc. Class A 23,600 824,820 Inventec Corp. (Taiwan) 1,783,000 1,173,477 Leidos Holdings, Inc. 11,600 575,476 Maxim Integrated Products, Inc. 121,900 4,354,268 Microsoft Corp. 37,123 1,851,324 NetEase, Inc. ADR (China) 22,572 3,175,880 Paychex, Inc. 74,100 3,862,092 Samsung Electronics Co., Ltd. (South Korea) 9,060 9,851,809 Synopsys, Inc. † 20,400 969,408 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 125,657 2,964,249 Tencent Holdings, Ltd. (China) 125,200 2,540,599 WNS Holdings, Ltd. ADR (India) † 37,037 1,173,703 Xilinx, Inc. 20,200 870,216 Transportation (1.1%) China Southern Airlines Co., Ltd. (China) 3,644,000 2,264,273 MISC Bhd (Malaysia) 902,200 1,949,662 OHL Mexico SAB de CV (Mexico) † 454,815 747,334 Southwest Airlines Co. 3,500 156,135 TAV Havalimanlari Holding AS (Turkey) 62,779 365,933 Turk Hava Yollari AO (Turkey) † 865,458 2,134,090 United Parcel Service, Inc. Class B 52,999 5,568,605 Yangzijiang Shipbuilding Holdings, Ltd. (China) 1,726,300 1,265,252 Utilities and power (1.5%) AK Transneft OAO (Preference) (Russia) † 656 2,030,398 American Electric Power Co., Inc. 31,300 1,987,550 American Water Works Co., Inc. 12,900 938,604 Korea Electric Power Corp. (South Korea) 75,540 4,089,230 PG&E Corp. 48,800 2,840,160 Southern Co. (The) 96,200 4,819,620 Tenaga Nasional Bhd (Malaysia) 969,900 3,560,637 Total common stocks (cost $442,127,527) Absolute Return 700 Fund 23 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $189,400 $213,748 4.654s, June 20, 2045 816,326 921,433 4.554s, May 20, 2045 405,553 456,443 4.524s, June 20, 2065 397,411 445,929 4.516s, June 20, 2045 400,057 448,177 4.468s, May 20, 2065 805,961 898,733 4.413s, June 20, 2065 200,242 223,443 3 1/2s, TBA, May 1, 2046 12,000,000 12,676,874 U.S. Government Agency Mortgage Obligations (24.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, May 1, 2046 1,000,000 1,047,539 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 1,634,186 1,845,243 5 1/2s, TBA, May 1, 2046 1,000,000 1,119,766 4 1/2s, November 1, 2044 1,552,372 1,711,976 4 1/2s, TBA, May 1, 2046 1,000,000 1,088,906 4s, May 1, 2044 649,761 696,184 3 1/2s, with due dates from June 1, 2042 to January 1, 2046 3,617,203 3,819,712 3 1/2s, TBA, June 1, 2046 12,000,000 12,557,344 3 1/2s, TBA, May 1, 2046 24,000,000 25,156,874 3s, with due dates from February 1, 2043 to February 1, 2043 1,537,645 1,581,552 3s, TBA, May 1, 2046 261,000,000 267,626,947 Total U.S. government and agency mortgage obligations (cost $334,021,991) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $88,777 $115,593 Total U.S. treasury obligations (cost $115,593) MORTGAGE-BACKED SECURITIES (13.5%)* Principal amount Value Agency collateralized mortgage obligations (8.1%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 15.84s, 2034 $301,897 $390,882 IFB Ser. 3232, Class KS, IO, 5.867s, 2036 508,190 86,392 IFB Ser. 4104, Class S, IO, 5.667s, 2042 758,656 162,930 IFB Ser. 3116, Class AS, IO, 5.667s, 2034 189,937 2,849 IFB Ser. 4096, Class SM, IO, 5.617s, 2042 5,584,159 1,059,672 IFB Ser. 3852, Class NT, 5.567s, 2041 1,769,369 1,831,274 Ser. 3687, Class CI, IO, 5s, 2038 1,266,900 142,367 Ser. 4322, Class ID, IO, 4 1/2s, 2043 5,799,340 822,956 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,422,667 216,815 Ser. 4568, Class MI, IO, 4s, 2046 11,296,500 1,468,545 Ser. 4462, IO, 4s, 2045 2,446,198 423,217 Ser. 4425, IO, 4s, 2045 7,069,806 891,432 Ser. 4462, Class KI, IO, 4s, 2045 6,675,096 1,098,520 24 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4452, Class QI, IO, 4s, 2044 $5,869,230 $896,433 Ser. 4355, Class DI, IO, 4s, 2044 5,416,118 467,411 Ser. 4193, Class PI, IO, 4s, 2043 3,381,560 505,066 Ser. 4121, Class MI, IO, 4s, 2042 4,104,662 764,493 Ser. 4116, Class MI, IO, 4s, 2042 3,496,463 620,794 Ser. 4213, Class GI, IO, 4s, 2041 2,517,845 293,077 Ser. 3996, Class IK, IO, 4s, 2039 4,451,922 398,537 Ser. 4013, Class AI, IO, 4s, 2039 5,505,338 519,675 Ser. 4305, Class KI, IO, 4s, 2038 8,380,169 585,600 Ser. 4369, Class IA, IO, 3 1/2s, 2044 1,734,590 269,607 Ser. 303, Class C18, IO, 3 1/2s, 2043 4,707,200 816,148 Ser. 4150, IO, 3 1/2s, 2043 3,677,548 671,754 Ser. 4121, Class AI, IO, 3 1/2s, 2042 6,464,681 1,175,343 Ser. 4122, Class CI, IO, 3 1/2s, 2042 5,312,668 665,125 Ser. 4136, Class IW, IO, 3 1/2s, 2042 3,474,640 455,813 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,656,686 349,280 Ser. 4097, Class PI, IO, 3 1/2s, 2040 4,223,997 442,949 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,123,319 119,269 Ser. 4150, Class DI, IO, 3s, 2043 3,167,738 372,209 Ser. 4158, Class TI, IO, 3s, 2042 6,059,711 650,934 Ser. 4165, Class TI, IO, 3s, 2042 6,947,568 727,410 Ser. 4134, Class PI, IO, 3s, 2042 7,879,553 898,978 Ser. 4183, Class MI, IO, 3s, 2042 2,354,567 239,930 Ser. 4206, Class IP, IO, 3s, 2041 4,817,874 505,993 Ser. 4433, Class DI, IO, 3s, 2032 7,323,059 612,135 Ser. 3939, Class EI, IO, 3s, 2026 4,725,341 324,278 FRB Ser. 8, Class A9, IO, 0.451s, 2028 161,177 2,216 FRB Ser. 59, Class 1AX, IO, 0.273s, 2043 410,672 4,139 Ser. 48, Class A2, IO, 0.212s, 2033 609,433 4,571 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 25.306s, 2035 63,379 98,925 IFB Ser. 05-122, Class SE, 21.564s, 2035 146,191 217,039 IFB Ser. 11-4, Class CS, 12.022s, 2040 822,573 1,012,704 IFB Ser. 13-103, Class SK, IO, 5.481s, 2043 1,227,068 297,459 IFB Ser. 13-101, Class SE, IO, 5.461s, 2043 3,842,948 933,465 Ser. 397, Class 2, IO, 5s, 2039 41,361 7,407 Ser. 15-4, IO, 4 1/2s, 2045 2,553,425 475,667 Ser. 421, Class C6, IO, 4s, 2045 4,144,954 661,207 Ser. 14-47, Class IP, IO, 4s, 2044 7,679,282 928,825 Ser. 12-124, Class UI, IO, 4s, 2042 4,427,259 761,931 Ser. 12-118, Class PI, IO, 4s, 2042 4,080,375 699,153 Ser. 13-11, Class IP, IO, 4s, 2042 4,494,482 734,646 Ser. 12-96, Class PI, IO, 4s, 2041 1,069,138 146,116 Ser. 12-40, Class MI, IO, 4s, 2041 2,666,029 391,152 Ser. 12-22, Class CI, IO, 4s, 2041 3,884,170 520,024 Ser. 12-62, Class MI, IO, 4s, 2041 3,287,794 406,043 Ser. 409, Class C16, IO, 4s, 2040 509,730 76,781 Absolute Return 700 Fund 25 MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 14-95, Class TI, IO, 4s, 2039 $6,467,423 $617,639 Ser. 12-104, Class HI, IO, 4s, 2027 5,079,639 603,590 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 2,089,098 223,388 Ser. 417, Class C24, IO, 3 1/2s, 2042 2,768,711 473,125 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 6,465,994 1,166,493 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 2,849,366 283,667 Ser. 14-10, IO, 3 1/2s, 2042 2,921,490 337,453 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 2,843,152 273,614 Ser. 14-76, IO, 3 1/2s, 2039 7,253,116 771,863 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 3,811,755 367,037 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 3,609,627 532,039 Ser. 78, Class KI, IO, 3 1/2s, 2027 1,515,914 168,269 Ser. 12-151, Class PI, IO, 3s, 2043 2,746,689 326,032 Ser. 13-1, Class MI, IO, 3s, 2043 5,171,284 480,050 Ser. 13-8, Class NI, IO, 3s, 2042 4,969,295 528,538 Ser. 6, Class BI, IO, 3s, 2042 5,634,981 455,870 Ser. 13-35, Class IP, IO, 3s, 2042 2,776,804 259,566 Ser. 13-23, Class PI, IO, 3s, 2041 3,515,502 265,210 Ser. 13-66, Class IP, IO, 3s, 2041 8,330,565 718,928 Ser. 13-31, Class NI, IO, 3s, 2041 5,095,813 419,699 Ser. 13-7, Class EI, IO, 3s, 2040 3,952,949 469,613 Ser. 12-100, Class WI, IO, 3s, 2027 11,083,827 1,097,849 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 210,264 3,294 Ser. 98-W2, Class X, IO, 0.697s, 2028 1,014,486 49,456 Ser. 98-W5, Class X, IO, 0.538s, 2028 310,270 15,126 Ser. 08-36, Class OV, PO, zero%, 2036 19,869 17,674 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.269s, 2036 1,430,714 153,573 Ser. 09-79, Class IC, IO, 6s, 2039 4,497,453 870,662 IFB Ser. 13-129, Class SN, IO, 5.711s, 2043 881,595 143,259 IFB Ser. 14-41, Class SK, IO, 5.664s, 2044 4,908,891 908,145 IFB Ser. 13-99, Class VS, IO, 5.664s, 2043 1,070,228 189,794 Ser. 14-182, Class KI, IO, 5s, 2044 5,352,409 930,623 Ser. 14-133, Class IP, IO, 5s, 2044 4,135,503 746,955 Ser. 14-122, Class IC, IO, 5s, 2044 3,799,818 724,663 Ser. 14-76, IO, 5s, 2044 3,019,543 526,740 Ser. 14-163, Class NI, IO, 5s, 2044 3,291,846 599,226 Ser. 14-25, Class QI, IO, 5s, 2044 3,822,894 661,819 Ser. 14-2, Class IC, IO, 5s, 2044 5,670,976 1,177,206 Ser. 13-3, Class IT, IO, 5s, 2043 1,025,869 180,595 Ser. 11-116, Class IB, IO, 5s, 2040 624,874 23,137 Ser. 10-35, Class UI, IO, 5s, 2040 887,690 160,916 Ser. 10-20, Class UI, IO, 5s, 2040 1,526,790 254,470 Ser. 10-9, Class UI, IO, 5s, 2040 4,248,688 765,384 Ser. 09-121, Class UI, IO, 5s, 2039 3,798,242 683,076 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,142,451 342,792 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 1,202,869 193,205 26 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 11-18, Class PI, IO, 4 1/2s, 2040 $160,873 $18,481 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,156,498 345,018 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,033,844 176,604 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,918,851 310,430 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,359,268 227,554 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 794,727 169,809 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 3,751,966 760,676 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 4,142,425 496,594 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,222,574 113,322 Ser. 15-186, Class AI, IO, 4s, 2045 8,407,168 1,247,960 Ser. 15-99, Class LI, IO, 4s, 2045 3,685,636 372,831 Ser. 15-64, Class IG, IO, 4s, 2045 5,478,075 1,031,850 Ser. 15-53, Class MI, IO, 4s, 2045 4,667,591 1,027,897 Ser. 15-40, IO, 4s, 2045 1,329,980 277,682 Ser. 15-40, Class KI, IO, 4s, 2044 3,500,097 652,559 Ser. 14-149, Class IP, IO, 4s, 2044 5,141,250 761,989 Ser. 14-63, Class PI, IO, 4s, 2043 1,918,509 251,900 Ser. 13-24, Class PI, IO, 4s, 2042 1,606,235 230,847 Ser. 12-138, Class AI, IO, 4s, 2042 2,871,669 541,361 Ser. 12-106, Class QI, IO, 4s, 2042 948,670 147,630 Ser. 12-38, Class MI, IO, 4s, 2042 F 5,407,000 937,711 Ser. 12-47, Class CI, IO, 4s, 2042 1,695,347 262,148 Ser. 14-104, IO, 4s, 2042 4,897,099 812,771 Ser. 12-50, Class PI, IO, 4s, 2041 2,481,212 332,482 Ser. 14-162, Class DI, IO, 4s, 2038 2,911,018 247,091 Ser. 14-133, Class AI, IO, 4s, 2036 5,881,921 583,613 Ser. 13-53, Class IA, IO, 4s, 2026 2,811,771 318,642 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 5,342,313 513,343 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 6,648,785 1,142,283 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 4,553,981 656,169 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,717,179 341,696 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 2,016,495 321,173 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,188,526 163,897 Ser. 13-76, IO, 3 1/2s, 2043 5,311,819 557,316 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,477,570 458,593 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 3,309,381 289,306 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,366,941 226,067 Ser. 12-145, IO, 3 1/2s, 2042 1,574,641 250,428 Ser. 13-14, IO, 3 1/2s, 2042 9,478,141 1,005,915 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,257,422 119,744 Ser. 12-136, Class BI, IO, 3 1/2s, 2042 5,947,112 1,060,965 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,799,573 191,739 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,703,175 176,410 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 2,977,625 237,972 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 2,502,287 306,005 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 2,257,183 162,876 Ser. 13-157, Class IA, IO, 3 1/2s, 2040 5,037,524 570,353 Absolute Return 700 Fund 27 MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-90, Class HI, IO, 3 1/2s, 2040 $6,701,492 $305,521 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 6,114,931 712,997 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,129,093 338,931 Ser. 15-118, Class EI, IO, 3 1/2s, 2039 4,405,481 462,403 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 4,949,489 557,971 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 1,917,784 214,164 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 8,554,984 898,273 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 10,849,116 1,038,043 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 5,410,673 735,603 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 5,657,631 746,724 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 2,688,868 356,466 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 1,760,801 197,263 Ser. 14-115, Class QI, IO, 3s, 2029 3,239,001 299,608 Ser. 13-H08, IO, 2.926s, 2063 9,255,401 729,326 Ser. 15-H22, Class GI, IO, 2.568s, 2065 5,668,041 821,866 Ser. 16-H04, Class HI, IO, 2.362s, 2065 3,627,603 443,656 Ser. 15-H09, Class AI, IO, 2.085s, 2065 8,350,640 911,055 Ser. 16-H03, Class AI, IO, 2.058s, 2066 6,904,816 785,623 FRB Ser. 15-H16, Class XI, IO, 2.035s, 2065 8,989,407 1,153,341 Ser. 15-H20, Class CI, IO, 2.028s, 2065 10,026,408 1,244,347 Ser. 15-H24, Class HI, IO, 2.024s, 2065 15,872,456 1,360,269 Ser. 15-H26, Class DI, IO, 1.997s, 2065 7,708,259 928,845 Ser. 15-H25, Class BI, IO, 1.991s, 2065 10,402,104 1,257,614 Ser. 15-H15, Class JI, IO, 1.94s, 2065 7,442,093 899,749 Ser. 16-H02, Class BI, IO, 1.918s, 2065 8,474,446 923,554 Ser. 15-H19, Class NI, IO, 1.909s, 2065 13,118,283 1,537,463 Ser. 16-H04, Class KI, IO, 1.891s, 2066 6,669,969 643,599 Ser. 15-H25, Class EI, IO, 1.844s, 2065 9,270,797 1,017,006 Ser. 15-H18, Class IA, IO, 1.827s, 2065 6,742,447 639,184 Ser. 15-H10, Class CI, IO, 1.806s, 2065 13,474,992 1,432,755 Ser. 16-H07, Class HI, IO, 1.797s, 2066 8,529,078 840,293 Ser. 15-H26, Class GI, IO, 1.792s, 2065 7,499,429 839,186 Ser. 15-H26, Class EI, IO, 1.718s, 2065 9,752,461 1,042,538 Ser. 14-H21, Class AI, IO, 1.7s, 2064 7,919,197 830,724 Ser. 15-H09, Class BI, IO, 1.697s, 2065 11,856,727 1,152,474 Ser. 15-H10, Class EI, IO, 1.631s, 2065 12,392,751 949,285 Ser. 15-H25, Class AI, IO, 1.612s, 2065 11,181,962 1,056,695 Ser. 15-H24, Class BI, IO, 1.612s, 2065 13,861,538 968,921 Ser. 15-H14, Class BI, IO, 1.589s, 2065 15,594,721 1,194,556 Ser. 16-H08, Class GI, IO, 1.418s, 2066 11,717,000 844,796 Ser. 15-H26, Class CI, IO, 0.575s, 2065 30,293,358 833,067 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 57,232 — FRB Ser. 98-2, IO, 1.043s, 2027 34,520 — FRB Ser. 99-2, IO, 0.84s, 2027 81,783 716 FRB Ser. 98-3, IO, zero%, 2027 38,959 — 28 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Commercial mortgage-backed securities (2.7%) Banc of America Commercial Mortgage Trust Ser. 06-1, Class B, 5.49s, 2045 $255,000 $256,122 FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 2,253,897 8,796 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.476s, 2051 584,000 536,550 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.56s, 2045 373,626 373,691 FRB Ser. 05-1, Class C, 5.516s, 2042 429,000 402,574 Ser. 05-6, Class G, 5.147s, 2047 443,000 427,495 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 204,965 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 136,632 104 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.557s, 2039 1,014,000 998,790 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 370,824 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 492,423 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 280,663 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 1,010,000 958,288 FRB Ser. 06-PW11, Class C, 5.557s, 2039 384,000 345,420 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.326s, 2044 262,000 254,280 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 5.063s, 2047 762,000 642,958 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 6.006s, 2049 350,000 324,188 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 604,000 493,882 Ser. 13-LC13, Class E, 3.719s, 2046 391,000 296,466 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 191,419 25 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.552s, 2044 1,350,222 1,323,218 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 114,056 113,885 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 336,000 300,451 FRB Ser. 13-GC10, Class E, 4.557s, 2046 750,000 551,550 GS Mortgage Securities Trust 144A FRB Ser. 06-GG8, Class X, IO, 0.756s, 2039 35,263,140 38,789 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715s, 2046 816,000 708,206 FRB Ser. 13-C12, Class E, 4.222s, 2045 1,000,000 759,800 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 196,500 194,122 FRB Ser. 06-LDP7, Class B, 6.147s, 2045 619,000 306,467 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 460,685 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 962,150 FRB Ser. 07-LDPX, Class X, IO, 0.472s, 2049 8,844,082 40,675 Absolute Return 700 Fund 29 MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 $658,000 $602,011 FRB Ser. 12-C6, Class F, 5.365s, 2045 432,000 384,264 Ser. 13-C13, Class E, 3.986s, 2046 639,000 501,359 Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 409,441 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 274,910 Ser. 12-C6, Class G, 2.972s, 2045 800,000 601,680 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.837s, 2040 14,928 14,898 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.916s, 2039 1,703,000 1,668,940 Ser. 06-C6, Class D, 5.502s, 2039 1,187,000 1,008,392 FRB Ser. 06-C6, Class C, 5.482s, 2039 397,000 373,696 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 1,821,890 7,703 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.706s, 2038 501,000 459,272 FRB Ser. 05-CIP1, Class B, 5.676s, 2038 107,448 106,398 Ser. 04-KEY2, Class D, 5.046s, 2039 256,239 253,871 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 97,000 94,536 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 287,950 FRB Ser. 06-4, Class XC, IO, 0.797s, 2049 36,681,159 143,057 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class F, 4.812s, 2045 844,000 702,292 FRB Ser. 13-C11, Class E, 4.56s, 2046 750,000 641,175 FRB Ser. 13-C11, Class F, 4.56s, 2046 1,024,000 781,368 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 2,827,000 2,170,853 Ser. 13-C13, Class F, 3.707s, 2046 1,547,000 1,139,219 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.59s, 2044 274,000 230,237 Ser. 07-HQ11, Class D, 5.587s, 2044 2,100,000 1,784,537 Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,121,950 Ser. 06-HQ10, Class B, 5.448s, 2041 1,795,000 1,746,330 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.465s, 2044 569,000 524,106 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 333,000 283,683 FRB Ser. 13-LC12, Class D, 4.433s, 2046 1,072,000 902,694 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265s, 2044 305,000 301,188 Ser. 12-C6, Class E, 5s, 2045 533,000 432,423 Ser. 11-C4, Class F, 5s, 2044 851,000 756,369 FRB Ser. 12-C10, Class E, 4.602s, 2045 381,000 299,085 Ser. 13-C12, Class E, 3 1/2s, 2048 570,000 434,226 Ser. 13-C14, Class E, 3 1/4s, 2046 360,000 235,476 30 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (2.7%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.506s, 2036 $850,000 $637,784 FRB Ser. 15-RR5, Class 2A3, 1.42s, 2046 460,000 293,574 FRB Ser. 15-RR6, Class 3A2, 1.29s, 2046 440,000 352,132 FRB Ser. 12-RR5, Class 4A8, 0.603s, 2035 2,491,266 2,275,511 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.364s, 2034 292,485 286,479 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.739s, 2025 (Bermuda) 919,000 896,025 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.337s, 2046 895,132 644,804 FRB Ser. 06-OA7, Class 1A2, 1.317s, 2046 1,836,929 1,396,066 FRB Ser. 05-27, Class 1A6, 1.259s, 2035 774,248 584,557 FRB Ser. 05-38, Class A3, 0.789s, 2035 1,716,357 1,392,788 FRB Ser. 05-59, Class 1A1, 0.769s, 2035 1,616,238 1,295,848 FRB Ser. 06-OC2, Class 2A3, 0.729s, 2036 720,890 648,801 FRB Ser. 06-OA10, Class 4A1, 0.629s, 2046 5,719,474 4,003,631 FRB Ser. 06-OC10, Class 2A2A, 0.619s, 2036 881,884 851,018 FRB Ser. 06-OC8, Class 2A2A, 0.559s, 2036 336,078 325,996 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.939s, 2025 1,154,542 1,240,439 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.939s, 2028 366,000 352,713 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.439s, 2028 1,064,000 1,019,525 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.789s, 2028 750,000 711,349 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.989s, 2027 780,000 748,350 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.189s, 2028 380,000 404,339 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.689s, 2028 1,310,000 1,411,918 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.189s, 2028 770,000 821,382 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.189s, 2028 1,000,000 1,062,770 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 2,962,500 3,080,111 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.139s, 2028 2,985,000 3,122,597 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 5.989s, 2028 140,000 145,643 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.439s, 2025 2,128,000 2,186,516 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.439s, 2025 140,000 143,877 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.989s, 2025 253,000 259,679 Absolute Return 700 Fund 31 MORTGAGE-BACKED SECURITIES (13.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.439s, 2025 $129,000 $129,113 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.439s, 2025 206,000 205,960 GSAA Trust FRB Ser. 07-6, Class 1A1, 0.559s, 2047 406,017 297,408 MortgageIT Trust FRB Ser. 04-1, Class M2, 1.444s, 2034 348,923 301,819 Nomura Resecuritization Trust 144A FRB Ser. 15-1R, Class 6A9, 0.621s, 2047 1,000,000 567,500 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.939s, 2045 403,511 338,949 FRB Ser. 05-AR13, Class A1C3, 0.929s, 2045 1,849,139 1,528,067 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.759s, 2036 223,609 216,467 Total mortgage-backed securities (cost $192,392,115) CORPORATE BONDS AND NOTES (10.3%)* Principal amount Value Basic materials (2.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $1,445,000 $1,448,613 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,045,000 1,026,713 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 2,585,000 2,494,525 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 415,000 363,125 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 1,005,000 1,002,488 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,125,000 1,080,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 440,000 415,800 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 805,000 654,063 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 500,000 451,350 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 1,050,000 1,149,750 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 1,500,000 1,591,875 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,431,000 1,212,773 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 960,000 921,600 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 1,335,000 1,229,869 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,310,000 2,333,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 3,560,000 3,675,700 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,325,000 1,321,688 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 835,000 871,740 32 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (10.3%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 $2,262,000 $2,380,755 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 685,000 472,650 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 1,073,000 1,067,635 Capital goods (0.8%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,520,000 1,582,700 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,306,000 1,456,190 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,000,000 1,028,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 500,000 493,750 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 1,190,000 1,035,300 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 2,540,000 2,555,875 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,000,000 980,000 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 1,000,000 1,007,500 Communication services (1.4%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 2,500,000 2,501,250 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 3,000,000 2,827,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,015,000 1,838,688 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 182,000 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 500,000 465,000 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 2,470,000 2,615,113 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 140,000 46,200 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 1,500,000 1,248,750 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 750,000 785,625 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 146,940 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 486,000 738,098 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $1,350,000 1,225,125 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 2,025,000 2,030,063 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 1,000,000 890,000 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 1,955,000 1,490,688 Absolute Return 700 Fund 33 CORPORATE BONDS AND NOTES (10.3%)* cont. Principal amount Value Consumer cyclicals (1.4%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 $1,000,000 $897,500 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 2,500,000 2,337,500 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 2,835,000 2,955,488 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 437,000 243,628 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 885,000 685,875 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 700,000 721,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 2,435,000 2,276,725 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,491,000 1,444,406 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 1,084,000 785,900 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 1,475,000 1,224,250 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,366,625 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 925,000 890,313 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 530,000 540,269 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,250,000 1,225,000 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 630,000 609,525 Consumer staples (0.2%) BlueLine Rental Finance Corp. 144A notes 7s, 2019 1,573,000 1,380,308 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,500,000 Energy (1.2%) Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 600,000 471,000 California Resources Corp. 144A company guaranty notes 8s, 2022 428,000 294,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) † 1,575,000 700,875 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 1,299,220 883,470 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,008,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 1,495,000 975,488 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 322,500 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,405,000 1,166,150 34 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (10.3%)* cont. Principal amount Value Energy cont. Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 $943,000 $924,140 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 510,000 21,675 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † 1,125,000 213,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,048,000 935,340 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 644,000 561,890 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 1,255,000 1,242,450 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 333,333 194,166 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,700,000 2,382,750 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 999,999 582,499 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 2,500,000 12,500 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 2,000,000 580,000 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 1,800,000 Financials (1.5%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 645,000 694,181 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 2,375,000 2,327,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,419,275 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 200,000 217,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,500,000 1,316,250 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 675,000 516,375 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,000,000 1,040,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 995,000 940,275 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 600,000 614,250 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) 750,000 748,125 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,000,000 960,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,000,000 780,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,151,000 1,151,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 800,000 838,000 Absolute Return 700 Fund 35 CORPORATE BONDS AND NOTES (10.3%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) $250,000 $261,599 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942s, 2023 (Russia) 200,000 199,262 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,595,925 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 2,600,000 2,574,000 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 2,370,000 2,358,150 Health care (0.8%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,510,000 2,252,725 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,275,000 2,115,750 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 1,250,000 1,046,875 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 870,000 880,875 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 610,000 674,813 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 856,000 862,420 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 711,550 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 1,841,000 1,668,406 Technology (0.6%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,000,000 637,500 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 2,000,000 2,055,000 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,500,000 2,307,525 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 2,465,000 2,606,738 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,400,000 693,000 Utilities and power (0.4%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 1,834,000 1,843,170 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2022 3,000,000 2,940,960 Total corporate bonds and notes (cost $149,770,985) COMMODITY LINKED NOTES (8.1%)* ††† Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $17,500,000 $17,500,000 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index— Bloomberg Commodity IndexSM 3 Month Forward Sub-Indices versus Bloomberg Commodity IndexSM Sub-Indices multiplied by 3) 46,370,000 45,604,431 36 Absolute Return 700 Fund COMMODITY LINKED NOTES (8.1%)* ††† cont. Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the S&P GSCI Commodity Index multiplied by 3) (United Kingdom) $10,479,000 $10,677,753 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 13,070,000 12,895,258 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 7,296,000 7,493,409 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,962,592 13,781,589 Total commodity Linked Notes (cost $107,677,592) INVESTMENT COMPANIES (7.6%)* Shares Value Consumer Staples Select Sector SPDR Fund 329,600 $17,238,080 Financial Select Sector SPDR Fund 698,400 16,279,704 Health Care Select Sector SPDR Fund 240,100 16,756,579 Industrial Select Sector SPDR Fund 318,000 17,858,880 Technology Select Sector SPDR Fund 382,800 16,127,364 Utility Select Sector SPDR Fund 343,500 16,632,270 Total investment companies (cost $98,626,389) SENIOR LOANS (3.1%)* c Principal amount Value Basic materials (0.2%) Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 $2,510,441 $2,503,381 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 219,151 219,151 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 93,654 93,654 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,090,000 2,006,400 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 643,655 629,012 Consumer cyclicals (1.8%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 1,850,305 1,739,287 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 1,393,000 1,292,878 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 830,213 736,814 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,496,250 1,361,588 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 2,872,002 2,559,672 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,947,179 1,460,384 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 568,094 568,449 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 243,469 243,621 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 1,617,000 1,204,161 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 978,675 979,164 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 539,161 533,769 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,496,250 1,411,462 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 1,496,250 1,503,999 Absolute Return 700 Fund 37 SENIOR LOANS (3.1%)* c cont. Principal amount Value Consumer cyclicals cont. ROC Finance, LLC bank term loan FRN 5s, 2019 $2,049,598 $1,947,118 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 695,702 696,862 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,975,000 1,943,524 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 2,098,642 1,946,491 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 748,347 749,282 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 920,314 899,223 Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 737,500 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,995,000 1,948,451 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,001,250 Energy (—%) Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 316,094 285,538 Financials (0.4%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 1,934,367 1,678,063 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 1,997,500 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,395,445 1,220,142 Health care (0.1%) Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,307,984 1,306,349 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,461,118 967,990 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 591,817 577,762 Transportation (—%) Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 306,978 Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 848,159 289,434 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 8,705 2,971 Total senior loans (cost $45,089,576) WARRANTS (1.6%)* † Expiration Strike date price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 225,109 $3,319,110 Ceat, Ltd. 144A (India) 8/15/16 0.00 32,713 541,814 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 2,729,591 2,319,383 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 422,168 2,757,490 Infosys, Ltd. 144A (India) 10/10/16 0.00 266,983 4,862,689 Mindtree, Ltd. 144A (India) 3/3/17 0.00 98,110 1,004,026 38 Absolute Return 700 Fund WARRANTS (1.6%)* † cont. Expiration Strike date price Warrants Value Power Finance Corp., Ltd. 144A (India) 3/9/18 $0.00 659,337 $1,782,784 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 567,140 1,525,370 Shanghai Automotive Co. (China) 3/2/17 0.00 597,800 1,874,203 Wipro, Ltd. 144A (India) 10/6/17 0.00 25,224 210,808 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 6/30/16 0.00 185,800 587,672 Total warrants (cost $22,369,435) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%)* Principal amount Value Argentina (Republic of) 144A sr. unsec. notes 7 1/2s, 2026 (Argentina) $225,000 $228,071 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 3,340 980,772 Buenos Aires (Province of) 144A sr. unsec. notes 9 1/8s, 2024 (Argentina) $2,000,000 2,124,040 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 1,155,000 1,284,938 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 4,429,748 4,828,425 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 240,797 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 475,000 492,813 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) 400,000 425,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 950,000 1,056,875 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 1,200,000 1,255,500 Total foreign government and agency bonds and notes (cost $11,929,241) ASSET-BACKED SECURITIES (0.3%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2016 $3,855,000 $3,855,000 Total asset-backed securities (cost $3,855,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $17,038,000 $73,944 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 17,038,000 68,493 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 17,038,000 110,917 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 17,038,000 45,662 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 14,863,700 15 Absolute Return 700 Fund39 PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $1,860,700 $36,633 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,860,700 14,314 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 17,038,000 110,747 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 17,038,000 54,692 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 8,702,500 5,918 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 8,702,500 5,570 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 14,863,700 15 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 8,702,500 10,269 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 8,702,500 8,964 Total purchased swap options outstanding (cost $881,706) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $4,000,000 $23,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 4,000,000 21,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 4,000,000 23,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 1,000,000 5,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 2,000,000 2,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 2,000,000 1,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 1,000,000 1,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 1,000,000 1,330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 1,000,000 1,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 1,000,000 820 SPDR S&P rust (Put) Apr-17/180.00 217,323 1,559,238 SPDR S&P rust (Put) Mar-17/175.00 225,080 1,204,203 SPDR S&P rust (Put) Feb-17/156.00 239,632 623,592 SPDR S&P rust (Put) Jan-17/145.00 246,805 385,282 SPDR S&P rust (Put) Dec-16/164.00 234,130 594,220 SPDR S&P rust (Put) Nov-16/170.00 234,130 581,436 Total purchased options outstanding (cost $9,517,526) 40 Absolute Return 700 Fund SHORT-TERM INVESTMENTS (21.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 196,455,035 $196,455,035 SSgA Prime Money Market Fund Class N 0.41% P Shares 260,000 260,000 U.S. Treasury Bills 0.17%, June 16, 2016 § $93,000 92,984 U.S. Treasury Bills 0.29%, June 9, 2016 # Δ § 17,733,000 17,730,393 U.S. Treasury Bills 0.29%, May 26, 2016 # Δ § 9,500,000 9,498,955 U.S. Treasury Bills 0.22%, May 19, 2016 # Δ § 17,289,000 17,287,738 U.S. Treasury Bills 0.30%, May 12, 2016 # Δ § 14,766,000 14,765,409 U.S. Treasury Bills 0.26%, May 5, 2016 # Δ § 23,982,000 23,981,760 Total short-term investments (cost $280,066,709) TOTAL INVESTMENTS Total investments (cost $1,698,441,385) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Absolute Return 700 Fund 41 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,327,564,697. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and x). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,064,332,152 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 42 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $333,697,406) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/21/16 $1,601,722 $1,598,382 $3,340 British Pound Buy 6/15/16 26,596 3,341 23,255 Canadian Dollar Sell 7/21/16 1,746,646 1,721,623 (25,023) Czech Koruna Sell 6/15/16 160,385 57,211 (103,174) Euro Sell 6/15/16 155,928 32,578 (123,350) Hong Kong Dollar Sell 5/18/16 2,771,223 2,754,113 (17,110) Japanese Yen Sell 5/18/16 2,889,467 2,701,891 (187,576) New Zealand Dollar Buy 7/21/16 5,671,305 5,577,945 93,360 Norwegian Krone Buy 6/15/16 1,503,922 1,567,940 (64,018) South Korean Won Buy 5/18/16 2,884,298 2,722,717 161,581 South Korean Won Sell 5/18/16 2,884,298 2,655,228 (229,070) Swedish Krona Buy 6/15/16 1,724,400 1,647,775 76,625 Barclays Bank PLC Australian Dollar Buy 7/21/16 2,633,132 2,702,953 (69,821) Australian Dollar Sell 7/21/16 2,642,379 2,652,076 9,697 British Pound Buy 6/15/16 5,516,459 5,309,273 207,186 Canadian Dollar Sell 7/21/16 2,573,943 2,507,384 (66,559) Euro Buy 6/15/16 10,892,092 10,553,174 338,918 Japanese Yen Sell 5/18/16 3,218,020 3,024,779 (193,241) New Zealand Dollar Sell 7/21/16 1,118,641 1,099,556 (19,085) Norwegian Krone Sell 6/15/16 5,718,945 5,401,385 (317,560) Swedish Krona Buy 6/15/16 5,665,119 5,388,201 276,918 Citibank, N.A. Canadian Dollar Sell 7/21/16 1,642,717 1,504,063 (138,654) Euro Buy 6/15/16 2,718,867 2,702,732 16,135 Euro Sell 6/15/16 2,754,982 2,676,256 (78,726) Japanese Yen Buy 5/18/16 22,278 19,632 2,646 Japanese Yen Sell 5/18/16 22,278 21,834 (444) New Zealand Dollar Buy 7/21/16 10,270,282 10,053,707 216,575 Singapore Dollar Buy 5/18/16 7,256,319 7,045,617 210,702 Singapore Dollar Sell 5/18/16 7,256,319 6,922,038 (334,281) South Korean Won Buy 5/18/16 2,961,128 2,798,094 163,034 South Korean Won Sell 5/18/16 2,961,128 2,822,908 (138,220) Credit Suisse International Australian Dollar Buy 7/21/16 3,531,988 3,574,644 (42,656) British Pound Sell 6/15/16 2,776,496 2,712,630 (63,866) Canadian Dollar Sell 7/21/16 1,286,772 1,231,778 (54,994) Euro Buy 6/15/16 1,177,251 1,117,774 59,477 Hong Kong Dollar Sell 5/18/16 2,880,019 2,852,700 (27,319) Japanese Yen Buy 5/18/16 2,867,638 2,691,705 175,933 Japanese Yen Sell 5/18/16 2,867,638 2,810,380 (57,258) New Taiwan Dollar Buy 5/18/16 2,753,637 2,715,086 38,551 Absolute Return 700 Fund 43 FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $333,697,406) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. New Taiwan Dollar Sell 5/18/16 $2,753,637 $2,661,875 $(91,762) New Zealand Dollar Buy 7/21/16 6,058,650 5,949,586 109,064 Norwegian Krone Sell 6/15/16 8,471,854 8,143,713 (328,141) Deutsche Bank AG Japanese Yen Buy 5/18/16 2,924,758 2,783,601 141,157 Japanese Yen Sell 5/18/16 3,064,729 2,701,390 (363,339) Goldman Sachs International Australian Dollar Buy 7/21/16 8,241,356 8,255,250 (13,894) British Pound Sell 6/15/16 2,788,917 2,765,749 (23,168) Canadian Dollar Buy 7/21/16 2,837,673 2,610,100 227,573 Euro Sell 6/15/16 2,780,550 2,680,671 (99,879) Japanese Yen Buy 5/18/16 8,229,210 7,621,635 607,575 Japanese Yen Sell 5/18/16 8,229,210 7,658,773 (570,437) New Zealand Dollar Sell 7/21/16 1,803,346 1,840,143 36,797 Norwegian Krone Buy 6/15/16 2,726,820 2,682,862 43,958 South Korean Won Buy 5/18/16 2,899,973 2,766,473 133,500 South Korean Won Sell 5/18/16 2,899,973 2,734,411 (165,562) Swedish Krona Buy 6/15/16 1,202,451 1,269,206 (66,755) HSBC Bank USA, National Association Canadian Dollar Sell 7/21/16 791,988 758,252 (33,736) Euro Buy 6/15/16 1,409,766 1,365,322 44,444 Hong Kong Dollar Sell 5/18/16 2,767,651 2,750,846 (16,805) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/21/16 2,290,794 2,301,012 (10,218) British Pound Sell 6/15/16 2,758,960 2,688,001 (70,959) Canadian Dollar Buy 7/21/16 4,208,769 4,064,472 144,297 Euro Sell 6/15/16 798,439 767,618 (30,821) Hong Kong Dollar Sell 5/18/16 2,803,044 2,794,978 (8,066) Japanese Yen Sell 5/18/16 2,899,185 2,669,708 (229,477) New Zealand Dollar Buy 7/21/16 5,260,591 5,207,798 52,793 Norwegian Krone Sell 6/15/16 3,042,984 2,628,460 (414,524) Singapore Dollar Buy 5/18/16 2,943,573 2,807,984 135,589 Singapore Dollar Sell 5/18/16 2,943,573 2,850,919 (92,654) South Korean Won Buy 5/18/16 3,732,330 3,518,295 214,035 South Korean Won Sell 5/18/16 3,732,330 3,565,487 (166,843) Swedish Krona Sell 6/15/16 12,527,538 12,305,764 (221,774) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/21/16 6,802,353 6,841,709 (39,356) British Pound Buy 6/15/16 321,343 282,973 38,370 Canadian Dollar Sell 7/21/16 4,990,874 4,865,219 (125,655) Euro Buy 6/15/16 2,612,699 2,675,669 (62,970) Japanese Yen Sell 5/18/16 2,112,036 2,050,162 (61,874) 44 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $333,697,406) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. New Zealand Dollar Sell 7/21/16 $8,340,092 $8,206,807 $(133,285) Norwegian Krone Sell 6/15/16 5,866,447 5,358,570 (507,877) Swedish Krona Buy 6/15/16 6,453,562 6,335,405 118,157 State Street Bank and Trust Co. Australian Dollar Buy 7/21/16 2,622,370 2,691,138 (68,768) Canadian Dollar Buy 7/21/16 2,850,426 2,843,020 7,406 Euro Sell 6/15/16 4,237,781 4,062,652 (175,129) New Taiwan Dollar Buy 5/18/16 2,755,566 2,718,720 36,846 New Taiwan Dollar Sell 5/18/16 2,755,566 2,661,482 (94,084) South Korean Won Buy 5/18/16 6,659,502 6,313,192 346,310 South Korean Won Sell 5/18/16 6,659,502 6,244,089 (415,413) UBS AG Australian Dollar Sell 7/21/16 1,585,351 1,588,262 2,911 British Pound Buy 6/15/16 2,722,281 2,669,325 52,956 Canadian Dollar Sell 7/21/16 10,852,880 10,421,217 (431,663) Euro Buy 6/15/16 5,451,262 5,400,220 51,042 Japanese Yen Buy 5/18/16 2,812,971 2,757,196 55,775 Japanese Yen Sell 5/18/16 2,812,971 2,690,664 (122,307) New Taiwan Dollar Buy 5/18/16 2,750,626 2,713,991 36,635 New Taiwan Dollar Sell 5/18/16 2,750,626 2,672,328 (78,298) WestPac Banking Corp. Canadian Dollar Buy 7/21/16 2,621,683 2,509,939 111,744 Total FUTURES CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 8 $2,309,681 Jun-16 $(24,870) Euro-CAC 40 Index (Long) 20 1,002,034 May-16 31,661 FTSE 100 Index (Long) 30 2,723,001 Jun-16 58,223 S&P 500 Index E-Mini (Short) 405 41,696,775 Jun-16 331,617 S&P Mid Cap 400 Index E-Mini (Long) 488 71,165,040 Jun-16 3,758,902 SPI 200 Index (Long) 17 1,690,391 Jun-16 97,941 Tokyo Price Index (Short) 36 $4,488,158 Jun-16 119,284 U.S. Treasury Bond 30 yr (Long) 56 9,145,500 Jun-16 (84,674) U.S. Treasury Bond Ultra 30 yr (Short) 80 13,707,500 Jun-16 330,060 U.S. Treasury Note 2 yr (Long) 207 45,255,375 Jun-16 (37,100) U.S. Treasury Note 5 yr (Short) 316 38,208,844 Jun-16 41,340 U.S. Treasury Note 10 yr (Long) 2,288 297,583,000 Jun-16 (2,802,591) U.S. Treasury Note Ultra 10 yr (Short) 18 2,530,125 Jun-16 (33,426) Total Absolute Return 700 Fund 45 WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $2,643,082) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $8,519,000 $81,186 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 8,519,000 89,364 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 8,519,000 57,418 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 8,519,000 121,907 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 14,863,700 15 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 14,863,700 15 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 1,860,700 82,001 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 29,727,400 30 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 8,702,500 5,134 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 8,702,500 5,396 (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 8,519,000 67,215 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 8,519,000 123,440 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 8,702,500 3,568 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 8,702,500 6,266 (1.0025)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.0025 8,702,500 8,441 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,025,043 Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $416,989) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.80 $4,000,000 $14,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 4,000,000 12,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 4,000,000 8,440 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 4,000,000 7,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 4,000,000 14,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 4,000,000 8,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 1,000,000 3,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 1,000,000 2,040 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.45 2,000,000 960 46 Absolute Return 700 Fund WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $416,989) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.20 $2,000,000 $680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 1,000,000 610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 1,000,000 560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 1,000,000 470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 2,000,000 360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 1,000,000 330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 2,000,000 260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 1,000,000 240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 1,000,000 230 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 1,000,000 180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 1,000,000 130 SPDR S&P rust (Call) May-16/213.50 279,321 115,427 SPDR S&P rust (Call) May-16/215.00 208,420 21,140 SPDR S&P rust (Call) May-16/211.00 212,254 20,599 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $1,313,825 $(32,193) $22,926 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 1,313,825 (33,383) 15,543 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,816,100 (18,620) (1,549) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 5,632,100 (39,566) (5,238) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 1,313,825 (34,958) (32,176) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 1,313,825 (36,787) (34,552) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 5,754,600 38,124 37,693 Absolute Return 700 Fund 47 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 $5,754,600 $36,787 $36,196 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,632,100 17,245 (4,844) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 11,264,200 36,045 (8,336) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 5,754,600 33,131 (26,874) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 5,754,600 32,801 (35,794) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/16 (proceeds receivable $12,526,016) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, May 1, 2046 $12,000,000 5/12/2016 $12,578,437 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $30,544,600 $(38,601) 4/7/18 3 month USD- 1.149% $115,658 LIBOR-BBA 8,094,600 105,123 3/30/26 1.91% 3 month USD- (68,393) LIBOR-BBA 18,034,000 E (128,343) 6/15/26 1.60% 3 month USD- 79,986 LIBOR-BBA 286,910,200 E 1,096,898 6/15/18 3 month USD- 0.85% 548,039 LIBOR-BBA 18,198,000 E (16,780) 6/15/21 3 month USD- 1.15% (132,264) LIBOR-BBA 34,000 — 3/16/26 3 month USD- 1.79701% 386 LIBOR-BBA 269,339,200 E 605,445 6/15/18 1.20% 3 month USD- (749,870) LIBOR-BBA 18,774,500 E 44,423 6/15/26 1.85% 3 month USD- (181,322) LIBOR-BBA 270,682,300 E (1,913,941) 6/15/26 3 month USD- 1.90% 2,617,010 LIBOR-BBA 19,074,000 E 134,352 6/15/26 1.90% 3 month USD- (184,928) LIBOR-BBA 14,337,000 E 10,965 6/15/21 3 month USD- 1.45% 130,220 LIBOR-BBA 48Absolute Return 700 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $61,126,800 E $16,704 6/15/21 1.45% 3 month USD- $(491,749) LIBOR-BBA 2,226,000 (29) 3/17/26 1.787% 3 month USD- (23,112) LIBOR-BBA 34,000 — 3/16/26 3 month USD- 1.79882% 392 LIBOR-BBA 34,000 — 3/16/26 3 month USD- 1.8005% 397 LIBOR-BBA 34,000 — 3/16/26 3 month USD- 1.80312% 406 LIBOR-BBA 34,000 — 3/16/26 3 month USD- 1.80242% 404 LIBOR-BBA 39,551,500 E 83,553 6/15/21 3 month USD- 1.40% 315,878 LIBOR-BBA 26,802,100 E (182,731) 6/15/46 3 month USD- 2.25% 83,146 LIBOR-BBA 145,700 (5) 4/5/46 2.2375% 3 month USD- (1,513) LIBOR-BBA 1,214,200 27,133 4/5/46 2.27% 3 month USD- 5,280 LIBOR-BBA 1,214,200 (15,915) 4/5/46 3 month USD- 2.19% (16,913) LIBOR-BBA 7,000,000 (92) 3/18/26 1.78722% 3 month USD- (72,548) LIBOR-BBA 7,000,000 (92) 3/18/26 1.79757% 3 month USD- (79,410) LIBOR-BBA 1,736,000 (23) 3/21/26 1.7325% 3 month USD- (8,772) LIBOR-BBA 1,736,000 (23) 3/21/26 1.73% 3 month USD- (8,361) LIBOR-BBA 9,253,000 E (135,862) 6/15/26 1.605% 3 month USD- (33,338) LIBOR-BBA 35,378,000 E 52,111 6/15/21 1.4003% 3 month USD- (156,229) LIBOR-BBA 485,700 (6) 3/30/26 1.73% 3 month USD- (2,147) LIBOR-BBA 2,247,200 (21) 4/14/21 1.152% 3 month USD- 9,609 LIBOR-BBA 4,629,000 E 80,262 6/15/26 3 month USD- 1.6005% 27,009 LIBOR-BBA 34,880,000 (131) 4/18/18 0.879% 3 month USD- 16,860 LIBOR-BBA 24,392,000 (322) 4/18/26 1.634% 3 month USD- 136,748 LIBOR-BBA 8,054,100 (58) 4/21/26 3 month USD- 1.595% (75,890) LIBOR-BBA Absolute Return 700 Fund 49 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $67,111,000 $(252) 4/27/18 0.9625% 3 month USD- $(70,283) LIBOR-BBA 12,083,000 (160) 4/27/26 3 month USD- 1.7655% 77,434 LIBOR-BBA 5,188,000 (176) 4/27/46 2.257% 3 month USD- (72,291) LIBOR-BBA AUD 151,599,000 E (120,988) 6/15/18 3 month AUD-BBR- 1.93% (262,537) BBSW AUD 79,000 E (302) 6/15/26 3 month AUD-BBR- 2.55% (824) BBSW AUD 52,997,000 E 127,602 6/15/21 2.25% 3 month AUD- 307,363 BBR-BBSW AUD 28,199,000 E (21,706) 6/15/21 3 month AUD-BBR- 2.50% 137,238 BBSW AUD 18,215,000 E (2,068) 6/15/18 2.20% 3 month AUD- (58,284) BBR-BBSW AUD 6,105,000 E 8,095 6/15/26 2.80% 3 month AUD- (55,555) BBR-BBSW AUD 64,092,000 E 50,741 6/15/18 2.2001% 3 month AUD- (147,112) BBR-BBSW AUD 11,796,000 E 66,816 6/15/26 2.8005% 3 month AUD- (56,572) BBR-BBSW CAD 241,569,000 E 32,868 6/15/18 3 month CAD-BA- 0.75% (1,102,681) CDOR CAD 42,820,000 E 20,204 6/15/21 0.90% 3 month CAD- 518,298 BA-CDOR CAD 19,927,000 E (268,803) 6/15/26 1.40% 3 month CAD- 197,616 BA-CDOR CAD 31,539,448 E (3,807) 6/15/18 0.90% 3 month CAD- 69,618 BA-CDOR CAD 34,617,000 (98) 3/11/18 0.89% 3 month CAD- 70,112 BA-CDOR CAD 29,624,000 E 148,427 6/15/21 3 month CAD-BA- 0.9003% (195,837) CDOR CAD 14,901,000 E (3,619) 6/15/18 0.8501% 3 month CAD- 42,840 BA-CDOR CHF 13,405,000 E (40,363) 6/15/26 6 month CHF- 0.15% 76,081 LIBOR-BBA CHF 43,209,000 E (36,891) 6/15/18 0.90% 6 month CHF- (227,960) LIBOR-BBA CHF 44,637,000 E (140,495) 6/15/21 6 month CHF- 0.65% 159,675 LIBOR-BBA CHF 8,819,000 E (34) 6/15/18 6 month CHF- 0.7425% 9,665 LIBOR-BBA CHF 44,645,000 E 73,506 6/15/18 6 month CHF- 0.6503% 35,809 LIBOR-BBA 50 Absolute Return 700 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CHF 8,762,000 E $(20) 6/15/18 6 month CHF- 0.748% $10,639 LIBOR-BBA CHF 3,277,000 E (8,001) 6/15/26 6 month CHF- 0.1505% 20,642 LIBOR-BBA EUR 65,757,000 E (199,620) 6/15/21 0.00% 6 month EUR- 157,205 EURIBOR- REUTERS EUR 30,819,000 E 450,344 6/15/26 6 month EUR- 0.50% (196,404) EURIBOR-REUTERS EUR 21,131,000 E (297,902) 6/15/26 0.5005% 6 month EUR- 144,332 EURIBOR- REUTERS GBP 85,476,000 E (169,857) 6/15/18 0.75% 6 month GBP- 181,968 LIBOR-BBA GBP 26,811,000 E (204,066) 6/15/21 0.975% 6 month GBP- 144,904 LIBOR-BBA GBP 3,234,000 E 92,411 6/15/26 6 month GBP- 1.40% 13,129 LIBOR-BBA GBP 38,292,000 E (19,018) 6/15/18 6 month GBP- 0.90% (9,898) LIBOR-BBA GBP 21,391,000 E 38,174 6/15/18 6 month GBP- 0.7501% (49,810) LIBOR-BBA GBP 80,000 E 658 6/15/26 6 month GBP- 1.4005% (1,298) LIBOR-BBA NOK 555,753,000 E (23,886) 6/15/18 6 month NOK- 0.80% (265,600) NIBOR-NIBR NOK 111,111,000 E 81,517 6/15/26 6 month NOK- 1.55% (130,580) NIBOR-NIBR NOK 54,158,000 E (14,895) 6/15/21 1.05% 6 month NOK- 44,745 NIBOR-NIBR NOK 28,924,000 (45) 3/10/26 1.56% 6 month NOK- 40,701 NIBOR-NIBR NOK 29,750,000 (46) 3/17/26 1.60% 6 month NOK- 28,358 NIBOR-NIBR NOK 123,829,000 E (88,110) 6/15/18 0.70% 6 month NOK- (3,972) NIBOR-NIBR NOK 26,452,000 E 25,887 6/15/26 1.5505% 6 month NOK- 76,229 NIBOR-NIBR NZD 18,036,000 E 22,774 6/15/26 3.10% 3 month NZD- (76,151) BBR-FRA NZD 25,559,000 E 5,719 6/15/18 3 month NZD- 2.40% 49,907 BBR-FRA NZD 79,146,000 E (63,846) 6/15/21 2.70% 3 month NZD- (460,363) BBR-FRA NZD 4,325,000 E (18,360) 6/15/21 3 month NZD- 2.7003% 3,350 BBR-FRA NZD 25,337,000 E 39,063 6/15/18 2.4001% 3 month NZD- (4,777) BBR-FRA Absolute Return 700 Fund 51 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) SEK 161,038,000 E $11,409 6/15/21 0.35% 3 month SEK- $86,750 STIBOR-SIDE SEK 98,759,000 E 21,502 6/15/26 3 month SEK- 1.20% (72,627) STIBOR-SIDE SEK 62,142,000 E (4,059) 6/15/21 3 month SEK- 0.3503% (33,016) STIBOR-SIDE SEK 30,506,000 E (3,785) 6/15/26 1.2005% 3 month SEK- 25,109 STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,620,360 $— 4/18/17 (3 month USD- A basket $(5,487,944) LIBOR-BBA plus (MLTRFCF8) of 0.10%) common stocks units 64,982 — 4/18/17 3 month USD- Russell 1000 Total 2,284,726 LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $556,538 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,586 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,055,859 — 1/12/41 4.00% (1 month Synthetic TRS Index 13,890 USD-LIBOR) 4.00% 30 year Fannie Mae pools 427,441 — 1/12/40 4.00% (1 month Synthetic MBX Index 396 USD-LIBOR) 4.00% 30 year Fannie Mae pools 184,202 — 1/12/39 6.00% (1 month Synthetic TRS Index 948 USD-LIBOR) 6.00% 30 year Fannie Mae pools 756,043 — 1/12/40 4.00% (1 month Synthetic MBX Index 701 USD-LIBOR) 4.00% 30 year Fannie Mae pools 88,288 — 1/12/40 4.00% (1 month Synthetic TRS Index 528 USD-LIBOR) 4.00% 30 year Fannie Mae pools 25,516 — 1/12/38 6.50% (1 month Synthetic TRS Index 118 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,799,360 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,594 USD-LIBOR) 4.00% 30 year Fannie Mae pools 52 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,335,045 $— 1/12/40 4.50% (1 month Synthetic MBX Index $9,877 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,872,290 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,544 USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,121 — 1/12/40 4.50% (1 month Synthetic MBX Index 14 USD-LIBOR) 4.50% 30 year Fannie Mae pools 846,119 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,662) USD-LIBOR 6.00% 30 year Fannie Mae pools 764,958 — 1/12/41 5.00% (1 month Synthetic TRS Index 3,538 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 484,929 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,243 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 603,184 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,785 USD-LIBOR) 6.50% 30 year Fannie Mae pools 823,362 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (4,193) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,328,309 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (7,171) USD-LIBOR 3.50% 30 year Fannie Mae pools 3,066,361 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (922) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,671,227 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,947 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,989,733 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,557 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,628,984 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (43,077) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 971,719 — 1/12/41 5.00% (1 month Synthetic MBX Index 341 USD-LIBOR) 5.00% 30 year Fannie Mae pools 460,746 — 1/12/41 5.00% (1 month Synthetic MBX Index 162 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 700 Fund53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. baskets 681,708 $— 11/10/16 3 month USD- A basket $(501,808) LIBOR-BBA minus (CGPUTS46) of 0.55% common stocks baskets 1,473 — 12/16/16 (3 month USD- A basket 2,536,247 LIBOR-BBA plus (CGPUTQL2) of 0.42%) common stocks units 48,917 — 10/17/16 3 month USD- MSCI Emerging 68,175 LIBOR-BBA minus Markets TR Net USD 0.30% units 32,769 — 11/23/16 3 month USD- Russell 1000 Total (15,479,155) LIBOR-BBA plus Return Index 0.02% units 106,667 — 3/17/17 3 month USD- MSCI Emerging (2,345,083) LIBOR-BBA minus Markets TR Net USD 0.14% Credit Suisse International $580,651 — 1/12/41 5.00% (1 month Synthetic MBX Index 204 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,462,405 — 1/12/41 5.00% (1 month Synthetic TRS Index 6,763 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,538,434 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (7,835) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,282,367 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (6,531) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,058,782 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,146 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 875,244 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,913 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,771,998 — 1/12/44 3.50% (1 month Synthetic TRS Index 10,397 USD-LIBOR) 3.50% 30 year Fannie Mae pools 841,305 — 1/12/44 3.50% (1 month Synthetic TRS Index 4,936 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,900,813 — 1/12/43 3.50% (1 month Synthetic TRS Index 10,262 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,656,619 — 1/12/43 3.50% (1 month Synthetic TRS Index 14,342 USD-LIBOR) 3.50% 30 year Fannie Mae pools 54 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $121,155 $— 1/12/43 3.50% (1 month Synthetic TRS Index $654 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,931,973 — 1/12/41 4.00% (1 month Synthetic TRS Index 13,053 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,747,672 — 1/12/45 4.00% (1 month Synthetic TRS Index 38,846 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,136,459 — 1/12/45 4.00% (1 month Synthetic TRS Index 27,956 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,080,609 — 1/12/45 3.50% (1 month Synthetic TRS Index 25,237 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,414,323 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (16,311) USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG units 545,425 — 8/8/16 (3 month USD- DB Custom PT Long 3,595,815 LIBOR-BBA plus 12 PR Index 0.31%) units 545,689 — 8/8/16 3 month USD- DB Custom PT Short (7,251,858) LIBOR-BBA minus 12 PR Index 0.45% Goldman Sachs International $648,816 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,996 USD-LIBOR) 6.50% 30 year Fannie Mae pools 500,513 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,311 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,600,954 — 1/12/39 6.00% (1 month Synthetic TRS Index 8,236 USD-LIBOR) 6.00% 30 year Fannie Mae pools 902,765 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,169 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,381,608 — 1/12/42 4.00% (1 month Synthetic TRS Index 8,901 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,381,608 — 1/12/42 4.00% (1 month Synthetic TRS Index 8,901 USD-LIBOR) 4.00% 30 year Fannie Mae pools 663,750 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,098) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $249,375 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(788) USD-LIBOR 6.50% 30 year Fannie Mae pools 263,140 — 1/12/40 4.00% (1 month Synthetic TRS Index 1,573 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,026 — 1/12/39 6.00% (1 month Synthetic TRS Index 36 USD-LIBOR) 6.00% 30 year Fannie Mae pools 619,979 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,190 USD-LIBOR) 6.00% 30 year Fannie Mae pools 909,268 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,874) USD-LIBOR 6.50% 30 year Fannie Mae pools 47,175 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (149) USD-LIBOR 6.50% 30 year Fannie Mae pools 125,762 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (397) USD-LIBOR 6.50% 30 year Fannie Mae pools 16,588 — 1/12/38 6.50% (1 month Synthetic TRS Index 77 USD-LIBOR) 6.50% 30 year Fannie Mae pools 711,035 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,283 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,255,762 — 1/12/42 4.00% (1 month Synthetic TRS Index 14,533 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,089,855 — 1/12/42 4.00% (1 month Synthetic TRS Index 13,464 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,163,162 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,984 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,013,856 — 1/12/41 4.50% (1 month Synthetic TRS Index 6,007 USD-LIBOR) 4.50% 30 year Fannie Mae pools 143,836 — 1/12/41 4.00% (1 month Synthetic TRS Index 972 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,229,117 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (11,352) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,231,511 — 1/12/44 3.50% (1 month Synthetic TRS Index 18,960 USD-LIBOR) 3.50% 30 year Fannie Mae pools 56 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,790,777 $— 1/12/44 3.50% (1 month Synthetic TRS Index $10,507 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,104,634 — 1/12/45 4.00% (1 month Synthetic TRS Index 27,741 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,929,690 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (10,420) USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 2,519,861 — 12/15/20 (1 month USD- A basket 383,637 LIBOR-BBA plus (GSCBPUR1) of 0.30%) common stocks units 1,196,043 — 12/15/20 (0.45%) Goldman Sachs 504,520 Volatility Carry US Scaled 3x Excess Return Strategy units 18,233 — 12/12/16 1 month USD- MSCI Emerging 47,895 LIBOR-BBA minus Markets TR Net USD 0.17% JPMorgan Chase Bank N.A. $984,328 — 1/12/41 4.00% (1 month Synthetic TRS Index 6,650 USD-LIBOR) 4.00% 30 year Fannie Mae pools 301,509 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,037 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,388,259 — 1/12/41 4.00% (1 month Synthetic TRS Index 16,135 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,229,408 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (11,354) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 2,417,037 — 3/24/17 3 month USD- A basket (6,545,199) LIBOR-BBA minus (JPCMPTSH) of 0.44% common stocks UBS AG units 342,704 — 8/19/16 1 month USD- MSCI Emerging 1,815,167 LIBOR-BBA minus Markets TR Net USD 0.25% Total $— Absolute Return 700 Fund 57 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,785 $70,000 5/11/63 300 bp $760 Index CMBX NA BBB– BBB–/P 9,522 158,000 5/11/63 300 bp 437 Index CMBX NA BBB– BBB–/P 19,446 315,000 5/11/63 300 bp 1,334 Index CMBX NA BBB– BBB–/P 18,582 326,000 5/11/63 300 bp (163) Index Barclays Bank PLC CMBX NA BBB– BBB–/P 31,595 285,000 5/11/63 300 bp 15,208 Index CMBX NA BBB– BBB–/P 4,351 774,000 1/17/47 300 bp (58,963) Index Credit Suisse International CMBX NA BB Index — (150,100) 8,504,000 5/11/63 (500 bp) 624,331 CMBX NA BBB– BBB–/P 21,515 1,964,000 5/11/63 300 bp (91,415) Index CMBX NA BBB– BBB–/P 157,543 4,593,000 1/17/47 300 bp (218,164) Index CMBX NA BBB– BBB–/P 3,666,900 49,085,000 1/17/47 300 bp (348,253) Index CMBX NA BBB– BBB–/P 1,900,318 53,392,000 1/17/47 300 bp (2,467,148) Index Goldman Sachs International CMBX NA BBB– BBB–/P 2,551 715,000 1/17/47 300 bp (55,936) Index CMBX NA BBB– BBB–/P 2,562 718,000 1/17/47 300 bp (56,171) Index CMBX NA BBB– BBB–/P 7,622 979,000 1/17/47 300 bp (72,460) Index CMBX NA BBB– BBB–/P 4,268 1,088,000 1/17/47 300 bp (84,730) Index CMBX NA BBB– BBB–/P 6,292 1,472,000 1/17/47 300 bp (114,117) Index CMBX NA BBB– BBB–/P 5,248 1,472,000 1/17/47 300 bp (115,162) Index CMBX NA BBB– BBB–/P 5,248 1,472,000 1/17/47 300 bp (115,162) Index CMBX NA BBB– BBB–/P 17,229 1,730,000 1/17/47 300 bp (124,285) Index CMBX NA BBB– BBB–/P 3,249 3,008,000 1/17/47 300 bp (242,805) Index CMBX NA BBB– BBB–/P 132,619 4,918,000 1/17/47 300 bp (269,676) Index 58 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $(16,688) $1,951,000 5/11/63 (500 bp) $160,983 CMBX NA BB Index — 6,816 665,000 5/11/63 (500 bp) 67,376 CMBX NA BB Index — 775 638,000 5/11/63 (500 bp) 58,875 CMBX NA BB Index — 10,419 619,000 5/11/63 (500 bp) 66,789 CMBX NA BB Index — (2,216) 209,000 5/11/63 (500 bp) 16,817 CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) 12,219 CMBX NA BB Index — 2,419 107,000 5/11/63 (500 bp) 12,164 CMBX NA BB Index — (1,180) 592,000 1/17/47 (500 bp) 83,101 CMBX NA BBB– — (68,406) 802,000 5/11/63 (300 bp) (22,291) Index CMBX NA BBB– BBB–/P 17,485 584,000 1/17/47 300 bp (30,286) Index CMBX NA BBB– BBB–/P 21,796 1,034,000 1/17/47 300 bp (62,785) Index CMBX NA BBB– BBB–/P 45,269 1,049,000 1/17/47 300 bp (40,539) Index CMBX NA BBB– BBB–/P 42,227 1,049,000 1/17/47 300 bp (43,581) Index CMBX NA BBB– BBB–/P 42,227 1,049,000 1/17/47 300 bp (43,581) Index CMBX NA BBB– BBB–/P 44,437 1,069,000 1/17/47 300 bp (43,008) Index CMBX NA BBB– BBB–/P 46,148 1,523,000 1/17/47 300 bp (78,433) Index CMBX NA BBB– BBB–/P 11,822 1,535,000 1/17/47 300 bp (113,741) Index CMBX NA BBB– BBB–/P 67,933 2,132,000 1/17/47 300 bp (106,464) Index CMBX NA BBB– BBB–/P 300,164 2,164,000 1/17/47 300 bp 123,149 Index CMBX NA BBB– BBB–/P 122,252 2,959,000 1/17/47 300 bp (119,794) Index JPMorgan Securities LLC CMBX NA BBB– — (38,112) 598,000 5/11/63 (300 bp) (3,727) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Absolute Return 700 Fund 59 CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 26 — $4,615,084 $187,151,000 6/20/21 (500 bp) $(1,326,214) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $10,210,047 $9,178,145 $—­ Capital goods 27,064,936 287,765 —­ Communication services 31,247,738 11,358,100 —­ Consumer cyclicals 51,046,187 9,482,837 —­ Consumer staples 41,785,304 7,387,830 —­ Energy 21,042,993 5,174,238 —­ Financials 55,801,087 43,843,086 —­ Health care 40,540,258 2,878,239 —­ Technology 50,054,183 18,699,685 —­ Transportation 6,472,074 7,979,210 —­ Utilities and power 12,616,332 7,649,867 —­ Total common stocks —­ 60 Absolute Return 700 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $3,855,000 Commodity linked notes —­ 107,952,440 —­ Corporate bonds and notes —­ 136,543,346 —­ Foreign government and agency bonds and notes — 12,917,231 — Investment companies 100,892,877 —­ —­ Mortgage-backed securities —­ 151,704,073 27,628,579 Purchased options outstanding —­ 5,030,411 —­ Purchased swap options outstanding —­ 546,153 —­ Senior loans —­ 41,549,274 —­ U.S. government and agency mortgage obligations —­ 334,536,823 —­ U.S. treasury obligations —­ 115,593 —­ Warrants —­ 20,785,349 —­ Short-term investments 196,715,035 83,357,239 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(2,864,631) $—­ Futures contracts 1,786,367 —­ —­ Written options outstanding —­ (233,246) —­ Written swap options outstanding —­ (1,676,439) —­ Forward premium swap option contracts —­ (37,005) —­ TBA sale commitments —­ (12,578,437) —­ Interest rate swap contracts —­ 1,589,521 —­ Total return swap contracts —­ (26,103,858) —­ Credit default contracts —­ (16,366,086) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Absolute Return 700 Fund61 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Asset- backed securities $6,477,000 $—­ $—­ $—­ $—­ $(2,622,000) $—­ $—­ $3,855,000 Mortgage- backed securities $14,343,168 (1,368,556) 5,134 364,224 9,138,068 (406,464) 7,484,363 (1,931,358) $27,628,579 Totals $(1,931,358) † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $549,952 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 62 Absolute Return 700 Fund Statement of assets and liabilities 4/30/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,501,986,350) $1,499,474,529 Affiliated issuers (identified cost $196,455,035) (Notes 1 and 5) 196,455,035 Cash 1,050,083 Foreign currency (cost $49,983) (Note 1) 49,983 Dividends, interest and other receivables 7,360,909 Receivable for shares of the fund sold 8,447,690 Receivable for investments sold 42,372,887 Receivable for sales of delayed delivery securities (Note 1) 10,441,398 Receivable for variation margin (Note 1) 1,688,253 Unrealized appreciation on forward premium swap option contracts (Note 1) 112,358 Unrealized appreciation on forward currency contracts (Note 1) 4,822,867 Unrealized appreciation on OTC swap contracts (Note 1) 12,877,866 Premium paid on OTC swap contracts (Note 1) 278,143 Prepaid assets 75,018 Total assets LIABILITIES Payable for investments purchased 52,691,847 Payable for purchases of delayed delivery securities (Note 1) 322,230,015 Payable for shares of the fund repurchased 7,540,085 Payable for compensation of Manager (Note 2) 730,769 Payable for custodian fees (Note 2) 122,502 Payable for investor servicing fees (Note 2) 270,873 Payable for Trustee compensation and expenses (Note 2) 109,015 Payable for administrative services (Note 2) 5,179 Payable for distribution fees (Note 2) 278,412 Payable for variation margin (Note 1) 1,332,997 Unrealized depreciation on OTC swap contracts (Note 1) 42,881,021 Premium received on OTC swap contracts (Note 1) 6,803,634 Unrealized depreciation on forward currency contracts (Note 1) 7,687,498 Unrealized depreciation on forward premium swap option contracts (Note 1) 149,363 Written options outstanding, at value (premiums $3,060,071) (Notes 1 and 3) 1,909,685 TBA sale commitments, at value (proceeds receivable $12,526,016) (Note 1) 12,578,437 Collateral on certain derivative contracts, at value (Note 1) 375,593 Other accrued expenses 245,397 Total liabilities Net assets (Continued on next page) Absolute Return 700 Fund 63 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,419,699,192 Distributions in excess of net investment income (Note 1) (13,128,999) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (46,104,541) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (32,900,955) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($376,829,031 divided by 34,391,838 shares) $10.96 Offering price per class A share (100/94.25 of $10.96)* $11.63 Net asset value and offering price per class B share ($29,855,184 divided by 2,780,987 shares)** $10.74 Net asset value and offering price per class C share ($205,502,988 divided by 19,181,237 shares)** $10.71 Net asset value and redemption price per class M share ($6,837,254 divided by 633,820 shares) $10.79 Offering price per class M share (100/96.50 of $10.79)* $11.18 Net asset value, offering price and redemption price per class R share ($1,971,036 divided by 181,789 shares) $10.84 Net asset value, offering price and redemption price per class R6 share ($7,730,081 divided by 702,657 shares) $11.00 Net asset value, offering price and redemption price per class Y share ($698,839,123 divided by 63,714,141 shares) $10.97 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 64 Absolute Return 700 Fund Statement of operations Six months ended 4/30/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $341,424 from investments in affiliated issuers) (Note 5) $13,693,647 Dividends (net of foreign tax of $244,441) 9,037,177 Total investment income EXPENSES Compensation of Manager (Note 2) 4,963,950 Investor servicing fees (Note 2) 907,508 Custodian fees (Note 2) 150,627 Trustee compensation and expenses (Note 2) 48,149 Distribution fees (Note 2) 1,714,844 Administrative services (Note 2) 23,420 Other 367,589 Fees waived and reimbursed by Manager (Note 2) (13,737) Total expenses Expense reduction (Note 2) (24,929) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (62,638,880) Net increase from payments by affiliates (Note 2) 2,817 Net realized gain on swap contracts (Note 1) 13,841,897 Net realized loss on futures contracts (Note 1) (2,362,164) Net realized loss on foreign currency transactions (Note 1) (2,641,796) Net realized gain on written options (Notes 1 and 3) 1,082,691 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (3,435,909) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (26,807,736) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund65 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/16* Year ended 10/31/15 Operations: Net investment income $14,593,403 $20,184,990 Net realized gain (loss) on investments and foreign currency transactions (52,715,435) 105,665,575 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (30,243,645) (80,961,244) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (27,873,031) (4,757,439) Class B (1,820,872) (215,484) Class C (13,193,769) (1,330,345) Class M (452,446) (55,120) Class R (117,103) (23,421) Class R5 (779) (197) Class R6 (550,365) (122,131) Class Y (51,904,210) (10,035,024) From net realized long-term gain on investments Class A (4,184,485) (14,604,207) Class B (308,195) (1,295,170) Class C (2,189,965) (7,440,380) Class M (72,511) (238,433) Class R (18,332) (84,957) Class R5 (113) (502) Class R6 (79,090) (303,202) Class Y (7,530,467) (25,810,809) Increase from capital share transactions (Note 4) 67,429,023 364,116,512 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,438,797,084 1,096,108,072 End of period (including distributions in excess of net investment income of $13,128,999 and undistributed net investment income of $68,190,173, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 66 Absolute Return 700 Fund This page left blank intentionally. Absolute Return 700 Fund 67 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ April 30, 2016** $12.45­ .12­ (.68) (.81) (.12) $10.96­ * $376,829­ .59* d 1.05* d 251* e October 31, 2015­ 12.71­ .20­ .30­ .50­ (.19) (.57) 12.45­ 4.04­ 424,484­ 1.26­ 1.60­ 563­ e October 31, 2014­ 12.17­ .20­ .48­ .68­ (.14) —­ 12.71­ 5.65­ 328,250­ 1.24­ 1.63­ 313­ e October 31, 2013­ 11.78­ .24­ .16­ .40­ (.01) —­ 12.17­ 3.42­ 346,385­ 1.25­ 2.04­ 199 f October 31, 2012­ 11.35­ .21­ .66­ .87­ (.44) —­ 11.78­ 7.97­ 331,370­ 1.33 ­ d 1.82­ d 164 f October 31, 2011­ 11.45­ .33­ (.04) .29­ (.34) (.05) 11.35­ 2.55­ 364,714­ 1.37 ­ d 2.86 ­ d 174 f Class B­ April 30, 2016** $12.16­ .07­ (.65) (.72) (.12) $10.74­ * $29,855­ .96* d .67* d 251* e October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) 12.16­ 3.18­ 30,905­ 2.01­ .85­ 563­ e October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ 12.44­ 4.92­ 28,072­ 1.99­ .88­ 313 ­ e October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ 11.91­ 2.67­ 28,175­ 2.00­ 1.29­ 199 f October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ 11.60­ 7.13­ 26,015­ 2.08­ d 1.06­ d 164 f October 31, 2011­ 11.31­ .24­ (.03) .21­ (.28) (.05) 11.19­ 1.84­ 22,984­ 2.12 ­ d 2.14­ d 174 f Class C­ April 30, 2016** $12.16­ .07­ (.67) (.73) (.12) $10.71­ * $205,503­ .96* d .68* d 251* e October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) 12.16­ 3.24­ 210,619­ 2.01­ .85­ 563­ e October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ 12.44­ 4.91­ 160,682­ 1.99­ .88­ 313 ­ e October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ 11.91­ 2.67­ 148,531­ 2.00­ 1.29­ 199 f October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ 11.60­ 7.16­ 138,619­ 2.08 ­ d 1.06 ­ d 164 f October 31, 2011­ 11.31­ .24­ (.04) .20­ (.27) (.05) 11.19­ 1.79­ 132,156­ 2.12­ d 2.12­ d 174 f Class M­ April 30, 2016** $12.25­ .09­ (.67) (.76) (.12) $10.79­ * $6,837­ .84* d .80* d 251* e October 31, 2015­ 12.52­ .14­ .29­ .43­ (.13) (.57) 12.25­ 3.55­ 7,146­ 1.76­ 1.10­ 563 ­ e October 31, 2014­ 11.99­ .14­ .47­ .61­ (.08) —­ 12.52­ 5.12­ 5,286­ 1.74­ 1.12­ 313­ e October 31, 2013­ 11.65­ .18­ .16­ .34­ —­ —­ —­ 11.99­ 2.92­ 4,535­ 1.75­ 1.53­ 199 f October 31, 2012­ 11.23­ .15­ .65­ .80­ (.38) —­ 11.65­ 7.40­ 4,105­ 1.83­ d 1.31 ­ d 164 f October 31, 2011­ 11.32­ .27­ (.03) .24­ (.28) (.05) 11.23­ 2.12­ 3,830­ 1.87­ d 2.34­ d 174 f Class R­ April 30, 2016** $12.31­ .10­ (.68) (.77) (.12) $10.84­ * $1,971­ .71* d .92* d 251* e October 31, 2015­ 12.57­ .17­ .30­ .47­ (.16) (.57) 12.31­ 3.84­ 1,564­ 1.51­ 1.34­ 563­ e October 31, 2014­ 12.04­ .17­ .48­ .65­ (.12) —­ 12.57­ 5.40­ 1,848­ 1.49­ 1.39­ 313 ­ e October 31, 2013­ 11.68­ .21­ .15­ .36­ —­ g —­ — f 12.04­ 3.11­ 2,005­ 1.50­ 1.77­ 199 f October 31, 2012­ 11.25­ .17­ .67­ .84­ (.41) —­ 11.68­ 7.77­ 1,235­ 1.58­ d 1.52 ­ d 164 f October 31, 2011­ 11.37­ .30­ (.05) .25­ (.32) (.05) 11.25­ 2.26­ 643­ 1.62­ d 2.60­ d 174 f Class R5­ April 30, 2016**# $12.51­ .08­ (.71) (.83) (.12) 10.93­ * $11­ .24* d .69* d 251* e October 31, 2015­ 12.78­ .24­ .28­ .52­ (.22) (.57) 12.51­ 4.25­ 12­ 1.01­ 1.86­ 563 ­ e October 31, 2014­ 12.22­ .24­ .49­ .73­ (.17) —­ 12.78­ 6.03­ 11­ .96­ 1.90­ 313­ e October 31, 2013­ 11.81­ .28­ .15­ .43­ (.02) —­ 12.22­ 3.66­ 11­ 1.02­ 2.29­ 199 f October 31, 2012† 11.56­ .07­ .18­ .25­ —­ —­ —­ 11.81­ * 10­ .34* d .54* d 164 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 68 Absolute Return 700 Fund Absolute Return 700 Fund69 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class R6­ April 30, 2016** $12.51­ .14­ (.69) (.84) (.12) $11.00­ * $7,730­ .42* d 1.22* d 251* e October 31, 2015­ 12.77­ .24­ .30­ .54­ (.23) (.57) 12.51­ 4.39­ 8,237­ .93­ 1.93­ 563 ­ e October 31, 2014­ 12.23­ .24­ .48­ .72­ (.18) —­ 12.77­ 5.97­ 6,678­ .91­ 1.96­ 313­ e October 31, 2013­ 11.81­ .25­ .20­ .45­ (.03) —­ 12.23­ 3.79­ 6,500­ .92­ 2.09­ 199 f October 31, 2012† 11.56­ .07­ .18­ .25­ —­ —­ —­ 11.81­ * 10­ .31* d .58* d 164 f Class Y­ April 30, 2016** $12.47­ .13­ (.68) (.83) (.12) $10.97­ * $698,839­ .47* d 1.18* d 251* e October 31, 2015­ 12.74­ .23­ .29­ .52­ (.22) (.57) 12.47­ 4.25­ 755,830­ 1.01­ 1.85­ 563­ e October 31, 2014­ 12.20­ .23­ .49­ .72­ (.18) —­ 12.74­ 5.93­ 565,281­ .99­ 1.88­ 313 ­ e October 31, 2013­ 11.81­ .27­ .16­ .43­ (.04) —­ 12.20­ 3.67­ 464,035­ 1.00­ 2.27­ 199 f October 31, 2012­ 11.37­ .23­ .67­ .90­ (.46) —­ 11.81­ 8.31­ 283,356­ 1.08­ d 2.04­ d 164 f October 31, 2011­ 11.47­ .36­ (.05) .31­ (.36) (.05) 11.37­ 2.75­ 195,030­ 1.12­ d 3.13­ d 174 f * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. # Effective February 1, 2016, the fund has liquidated its class R5 shares. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period . As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/16 10/31/12 10/31/11 Class A <0.01% 0.05% 0.08% Class B <0.01 0.05 0.08 Class C <0.01 0.05 0.08 Class M <0.01 0.05 0.08 Class R <0.01 0.05 0.08 Class R5 <0.01 — N/A Class R6 <0.01 — N/A Class Y <0.01 0.05 0.08 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 463% October 31, 2012 487 October 31, 2011 407 g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 70 Absolute Return 700 Fund Absolute Return 700 Fund71 Notes to financial statements 4/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through April 30, 2016. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund has liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions 72 Absolute Return 700 Fund that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably Absolute Return 700 Fund 73 available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. 74 Absolute Return 700 Fund Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through Absolute Return 700 Fund 75 the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. 76 Absolute Return 700 Fund OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,119,626 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Absolute Return 700 Fund 77 At the close of the reporting period, the fund had a net liability position of $37,356,997 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $37,785,125 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $1,700,960,305, resulting in gross unrealized appreciation and depreciation of $59,923,028 and $64,953,769, respectively, or net unrealized depreciation of $5,030,741. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 78 Absolute Return 700 Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in, or invested in by, other Putnam Funds to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.28%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.434% of the fund’s average net assets before a decrease of $1,057,808 (0.076% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2017, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.97% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expense. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period,Putnam Management voluntarily waived $13,767. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Absolute Return 700 Fund 79 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management has agreed to reimburse the fund $2,817 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. Effective February 1, 2016, the fund has liquidated its class R5 shares. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $263,019 ClassR5 3 ClassB 19,646 ClassR6 1,967 ClassC 137,171 ClassY 480,048 ClassM 4,456 Total ClassR 1,198 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,158 under the expense offset arrangements and by $22,771 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $988, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 80 Absolute Return 700 Fund The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $497,822 ClassM 25,313 ClassB 148,713 ClassR 4,535 ClassC 1,038,461 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $95,247 and $1,316 from the sale of classA and classM shares, respectively, and received $3,815 and $10,609 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $365 on class A redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,518,225,418 $3,557,394,164 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $359,703,900 $2,771,131 $9,185,614 $375,089 Options opened 506,161,600 3,657,812 81,290,190 3,905,487 Options exercised (23,684,500) (245,576) — — Options expired (297,896,500) (646,342) (6,883,079) (2,733,194) Options closed (338,534,800) (2,893,943) (40,892,730) (1,130,393) Written options outstanding at the end of the reporting period $205,749,700 $2,643,082 $42,699,995 $416,989 Absolute Return 700 Fund81 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized Transactions in capital shares were as follows: Six months ended 4/30/16 Year ended 10/31/15 ClassA Shares Amount Shares Amount Shares sold 5,561,109 $63,447,222 14,651,151 $182,222,249 Shares issued in connection with reinvestment of distributions 2,643,023 29,258,269 1,467,086 17,883,782 8,204,132 92,705,491 16,118,237 200,106,031 Shares repurchased (7,915,000) (88,425,442) (7,843,842) (97,635,567) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassB Shares Amount Shares Amount Shares sold 257,363 $2,830,453 442,256 $5,403,665 Shares issued in connection with reinvestment of distributions 187,218 2,036,933 120,767 1,447,992 444,581 4,867,386 563,023 6,851,657 Shares repurchased (204,452) (2,257,650) (279,664) (3,418,487) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassC Shares Amount Shares Amount Shares sold 3,118,126 $34,923,177 6,221,011 $75,762,490 Shares issued in connection with reinvestment of distributions 1,261,930 13,691,939 643,103 7,704,376 4,380,056 48,615,116 6,864,114 83,466,866 Shares repurchased (2,525,705) (27,611,568) (2,458,918) (29,986,816) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassM Shares Amount Shares Amount Shares sold 83,454 $931,201 190,105 $2,330,574 Shares issued in connection with reinvestment of distributions 47,208 515,511 23,860 287,513 130,662 1,446,712 213,965 2,618,087 Shares repurchased (80,444) (886,345) (52,508) (641,138) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassR Shares Amount Shares Amount Shares sold 47,511 $546,794 67,626 $831,699 Shares issued in connection with reinvestment of distributions 11,740 128,670 8,972 108,378 59,251 675,464 76,598 940,077 Shares repurchased (4,585) (49,179) (96,445) (1,179,424) Net increase (decrease) 82 Absolute Return 700 Fund Six months ended 4/30/16* Year ended 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 80 892 57 698 80 892 57 698 Shares repurchased (1,016) (11,105) — — Net increase (decrease) 57 Six months ended 4/30/16 Year ended 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 68,501 $758,105 221,045 $2,771,512 Shares issued in connection with reinvestment of distributions 56,708 629,455 34,806 425,333 125,209 1,387,560 255,851 3,196,845 Shares repurchased (80,873) (906,685) (120,331) (1,507,936) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassY Shares Amount Shares Amount Shares sold 25,002,049 $283,834,708 41,212,501 $513,819,058 Shares issued in connection with reinvestment of distributions 4,778,382 52,896,685 2,564,915 31,266,314 29,780,431 336,731,393 43,777,416 545,085,372 Shares repurchased (26,658,863) (298,853,017) (27,560,325) (343,779,753) Net increase * Effective February 1, 2016, the fund has liquidated its class R5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 1,019 0.15% $11,209 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $1 $3,414,550 $3,414,551 $52 $— Putnam Short Term Investment Fund* 115,794,966 558,777,375 478,117,306 341,372 196,455,035 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Absolute Return 700 Fund 83 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,800,000 Purchased TBA commitment option contracts (contract amount) $13,900,000 Purchased swap option contracts (contract amount) $253,600,000 Written equity option contracts (contract amount) (Note 3) $1,100,000 Written TBA commitment option contracts (contract amount) (Note 3) $27,700,000 Written swap option contracts (contract amount) (Note 3) $247,300,000 Futures contracts (number of contracts) 5,000 Forward currency contracts (contract amount) $443,200,000 Centrally cleared interest rate swap contracts (notional) $2,348,800,000 OTC total return swap contracts (notional) $2,264,000,000 OTC credit default contracts (notional) $209,500,000 Centrally cleared credit default contracts (notional) $144,500,000 Warrants (number of warrants) 5,700,000 84 Absolute Return 700 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $1,334,351 depreciation $17,700,437* Foreign exchange contracts Receivables 4,822,867 Payables 7,687,498 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 41,367,130* depreciation 37,793,083* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 11,268,586* depreciation 13,155,380* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(5,367,492) $(5,367,492) Foreign exchange contracts — — — (2,466,489) — (2,466,489) Equity contracts (1,050,745) (4,424,608) (11,370,743) — 8,372,458 (8,473,638) Interest rate contracts — (762,063) 9,008,579 — 10,836,931 19,083,447 Total Absolute Return 700 Fund 85 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(19,355,433) $(19,355,433) Foreign exchange contracts — — — (3,644,286) — (3,644,286) Equity contracts (200,971) 3,089,500 13,226,884 — (30,584,721) (14,469,308) Interest rate contracts — 190,317 (2,641,173) — 1,452,039 (998,817) Total 86 Absolute Return 700 Fund This page left blank intentionally. Absolute Return 700 Fund 87 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,126,181 $— $— $— $— $— $— $— $— $— $— $— $— $1,126,181 OTC Total return swap contracts* # 2,284,726 58,266 — 2,604,925 172,709 3,595,815 1,077,893 — 24,822 — 1,815,167 — 11,634,323 OTC Credit default contracts* # — 774,431 — 525,535 — — 34,385 — 1,334,351 Centrally cleared credit default contracts § — — 331,213 — 331,213 Futures contracts § — 230,859 — 230,859 Forward currency contracts # 358,161 832,719 — 609,092 383,025 141,157 1,049,403 44,444 546,714 — — 156,527 390,562 199,319 111,744 4,822,867 Forward premium swap option contracts # — 112,358 — 112,358 Purchased swap options** # 142,437 156,579 — 15 50,947 — 176,942 — 19,233 — 546,153 Purchased options** # — — — 2,764,266 — 2,266,145 — 5,030,411 Total Assets $1,047,564 $1,457,394 Liabilities: Centrally cleared interest rate swap contracts § — — 777,387 — 777,387 OTC Total return swap contracts* # 5,487,944 57,025 — 18,326,046 30,677 7,251,858 28,078 — 6,556,553 — 37,738,181 OTC Credit default contracts* # 49,967 79,701 — — 8,871,256 — 2,758,215 — 11,759,139 Centrally cleared credit default contracts § — Futures contracts § — 555,610 — 555,610 Forward currency contracts # 749,321 666,266 — 690,325 665,996 363,339 939,695 50,541 1,245,336 — — 931,017 753,394 632,268 — 7,687,498 Forward premium swap option contracts # — 149,363 — 149,363 Written swap options # 170,550 179,325 — 30 82,001 — 201,215 — 1,043,318 — 1,676,439 Written options # 115,427 — — 41,739 — 76,080 — 233,246 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(880,864) $65,247 $— $(13,079,842) $(7,849,119) $(3,389,667) $2,998,191 $— $(6,101,378) $34,385 $— $(498,931) $(362,832) $1,121,435 $— Net amount $(2,907,021) $— $680,007 $— $(419,699) $(488,558) $(4,095,621) $(6,097) $— $— $(324,751) $(275,559) $— $260,783 $111,744 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 88 Absolute Return 700 Fund Absolute Return 700 Fund89 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 90Absolute Return 700 Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund Global Asset Allocation Funds — four RetirementReady® 2030 Fund investment portfolios that spread your RetirementReady® 2025 Fund money across a variety of stocks, bonds, and RetirementReady® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 700 Fund 91 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 92 Absolute Return 700 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Absolute Return 700 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2016
